                    3:20-cv-03322-SEM-TSH # 1        Page 1 of 149
                                                                                          E-FILED
                                                       Wednesday, 02 December, 2020 04:17:35 PM
                                                                     Clerk, U.S. District Court, ILCD

                       U.S. DISTRICT COURT FOR THE
                      CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION

Hada Garcia;                                  )
Lidianelly Carreon Garcia;                    )
David Carreon Vazquez;                        )
Mario H. Gonzalez;                            )
Ramon Hernandez Jr.;                          )
Alberto Montalvo Sr.;                         )
Alberto Montalvo Jr.;                         )
Consuelo Diana Perez,                         )   Case No.
        individually and as next friend of    )
A.P.;                                         )   JURY DEMANDED
Adrian Perez;                                 )
Liliana Rodriguez,                            )
        individually and as next friend of    )
E.R.;                                         )
Patricia Rodriguez;                           )
Diane Acuna, as next friend of                )
V.A.;                                         )
Vanessa Guzman;                               )
Gilbert Sanchez Jr.;                          )
Luis Alonzo Sifuentes;                        )
Miguel Sifuentes;                             )
Ediel Tanguma Trevino;                        )
Judith Valdez,                                )
individually and as next friend of            )
S.V.,                                         )
Jesus Javier Zuniga Silva &                   )
Yadira Zuniga,                                )
        individually and as next friends of   )
Ja.Z. and                                     )
J.J.Z.;                                       )
Jose E. Zuniga;                               )
Jennifer Zuniga,                              )
        individually and as next friend of    )
Ad.H., Al.H., & An.H.;                        )
Maria Abigail Zuniga,                         )
        individually and as next friend of    )
L.C. & Y.C.;                                  )
                                              )
      Plaintiffs.                             )
                                              )
                     3:20-cv-03322-SEM-TSH # 1       Page 2 of 149




 v.                                            )
                                               )
 Pioneer Hi-Bred International, Inc.;          )
 Corteva, Inc.;                                )
 Unknown Pesticide Applicator #1;              )
 Farm Air, Inc.; and                           )
 Curless Flying Service, Inc.;                 )
                                               )
       Defendants.                             )

                                    COMPLAINT

                         INTRODUCTORY STATEMENT


      1.     In the summer of 2019, Defendants Pioneer Hi-Bred International, Inc.

and Corteva, Inc. (collectively, “PHI”) brought dozens of migrant workers from the

Texas Rio Grande Valley to work detasseling corn in Illinois fields. In two separate

incidents that summer, Defendants Unknown Pesticide Applicator #1, Farm Air

Inc., and Curless Flying Service, Inc. (collectively, “Pesticide Applicators”) sprayed

the Plaintiff workers (the “Workers”) with toxic pesticides as they worked, even

though the Workers were plainly visible. After each incident, Defendant PHI (1)

failed to provide adequate decontamination measures to the Workers to mitigate

the toxicity, and (2) failed to provide truthful information and necessary medical

attention to the injured Workers. Moreover, after the second incident, Defendant

PHI (1) immediately ordered Workers to return to work in the field, despite the

still-ambient pesticides, where Defendants Farm Air, Inc. and Curless Flying

Service, Inc. (collectively, the “Curless Defendants”) then sprayed the Workers a

second time; and then (2) lied to the Workers about what had occurred, claiming the

spray had been smoke, and refusing to provide known information about the


                                           2
                       3:20-cv-03322-SEM-TSH # 1      Page 3 of 149




pesticides involved.

      2.     Moreover, Defendant PHI violated numerous other worker protections

secured under the Migrant and Seasonal Agricultural Worker Protection Act

(“AWPA”), 29 U.S.C. §§ 1801-1872, the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 201-219, and similar state laws.

      3.     On August 5, 2019, the Curless Defendants intentionally, with callous

and reckless indifference, and otherwise tortiously, sprayed the Workers, who were

plainly visible in bright neon protective clothing.

      4.     Plaintiffs are the Workers and their non-worker family members (the

“Children”) who were harmed by pesticide exposure and other violations of law.

They seek redress from Defendants jointly and severally, in the form of their actual

damages, including medical expenses and compensation for emotional distress;

punitive damages commensurate with the egregious nature of the Defendants’

conduct; all liquidated damages available to them under the AWPA and the FLSA;

and attorneys’ fees and reasonable costs.

                                  JURISDICTION

      5.     This Court has jurisdiction over the Workers’ and the Children’s claims

arising under the AWPA and the FLSA under 28 U.S.C. § 1331 (conferring

jurisdiction over civil actions arising under laws of the United States).

      6.     This Court also has jurisdiction over the Workers’ and the Children’s

claims under 28 U.S.C. § 1332(a), based on the following facts establishing complete

diversity of citizenship and satisfaction of the amount-in-controversy requirement:



                                            3
                    3:20-cv-03322-SEM-TSH # 1        Page 4 of 149




             a.     The Workers and Children are all citizens of Texas;

             b.     Defendant Pioneer Hi-Bred International, Inc. is incorporated in

                    Iowa, where it maintains its principal place of business;

             c.     Defendant Corteva, Inc. is incorporated in Delaware, where it

                    maintains its principal place of business;

             d.     Defendant Farm Air, Inc. is incorporated in Illinois, where it

                    maintains its principal place of business;

             e.     Defendant Curless Flying Service, Inc. is incorporated in

                    Illinois, where it maintains its principal place of business;

             f.     The amount in controversy for each Worker and Child exceeds

                    $75,000.

      7.     This Court has supplemental jurisdiction over the Workers’ and

Children’s state law claims under 28 U.S.C. § 1367, in that the claims are so related

to the claims in the action with such original jurisdiction that they form part of the

same case or controversy under Article III of the U.S. Constitution.

      8.     This Court is the appropriate venue under 28 U.S.C. § 1391(b), in that

the Defendants are subject to personal jurisdiction in this District, and a

substantial part of the events or omissions giving rise to the claims in this

Complaint occurred in this District.

      9.     This action is brought in the Springfield Division, because the events

giving rise to the claims occurred in DeWitt County. See CDIL-LR 40.1(B), (F).




                                           4
                       3:20-cv-03322-SEM-TSH # 1    Page 5 of 149




                                      PARTIES

                                      Plaintiffs
      10.    In the spring and early summer of 2019, husband and wife farm labor

contractors Fidencio Salinas (“FLC Fidencio”) and Arminda Salinas (“FLC

Arminda”) (collectively, the “Salinases”), working on behalf of Defendant PHI in

Texas, recruited the Workers identified below to perform roguing (weeding out

inferior plants) and detasseling (removing corn tassels to prevent self-pollination) in

Illinois that summer; arranged for their hire, accommodations, and other logistical

details; and subsequently assisted PHI with supervising them in the fields.

      11.    Plaintiff Hada Garcia is 41 years old and lives with her children,

Plaintiff Lidianelly Carreon Garcia and Plaintiff David Carreon Vazquez, in Rio

Grande City, Texas.

      12.    Plaintiff Lidianelly Carreon Garcia is 21 years old and lives with her

mother, Hada, and her brother, David, in Rio Grande City, Texas.

      13.    Plaintiff David Carreon Vazquez is 18 years old and lives with his

mother, Hada, and his sister, Lidianelly, in Rio Grande City, Texas.

      14.    Plaintiff Mario H. Gonzalez is 59 years old and lives in Mission, Texas.

      15.    Plaintiff Ramon Hernandez Jr., is 56 years old and lives in

Garciasville, Texas.

      16.    Plaintiff Alberto Montalvo Sr. is 39 years old and lives with his son,

Plaintiff Alberto Montalvo Jr., in Rio Grande City, Texas.

      17.    Plaintiff Alberto Montalvo Jr. is 18 years old and lives in Rio Grande

City, Texas, with his father, Alberto Sr.

                                            5
                      3:20-cv-03322-SEM-TSH # 1         Page 6 of 149




      18.    Plaintiff Consuelo Diana Perez is 38 years old and lives in Alton,

Texas, with her family, including her son, Plaintiff Adrian Perez; and her daughter,

Plaintiff A.P.

      19.    Plaintiff Adrian Perez is 18 years old and lives in Alton, Texas, with

his mother, Consuelo; his sister, A.P.; and other family members.

      20.    Plaintiff A.P. is 16 years old and lives in Alton, Texas with her mother

and next friend, Consuelo; her brother, Adrian; and other family members.

      21.    Plaintiff Liliana Rodriguez is 41 years old and lives in Mission, Texas,

with her daughters, Plaintiff E.R. and Plaintiff Patricia Rodriguez.

      22.    Plaintiff E.R. is 17 years old and lives with her mother and next friend,

Liliana, and her sister, Patricia, in Mission, Texas.

      23.    Plaintiff Patricia Rodriguez is 18 years old and lives with her mother

and next friend, Liliana, and her sister, E.R., in Mission, Texas.

      24.    Plaintiff V.A., Liliana’s nephew, is 16 years old and lives with his

family in Edinburg, Texas. He brings this suit through his older sister Diane Acuna

as his next friend.

      25.    Plaintiff Vanessa Guzman, Liliana’s niece, is 18 years old and lives

with her family in Mission, Texas.

      26.    Plaintiff Gilbert Sanchez Jr. is 57 years old and lives in Weslaco,

Texas.

      27.    Plaintiff Luis Alonzo Sifuentes is 60 years old and lives in Donna,

Texas.



                                           6
                    3:20-cv-03322-SEM-TSH # 1         Page 7 of 149




      28.    Plaintiff Miguel Sifuentes is 63 years old and lives in Donna, Texas.

      29.    Plaintiff Ediel Tanguma Trevino is 41 years old and lives in Rio

Grande City, Texas.

      30.    Plaintiff Judith Valdez is 50 years old and lives in Rio Grande City,

Texas, with her daughter, Plaintiff S.V.

      31.    Plaintiff S.V. is 17 years old and lives in Rio Grande City, Texas, with

her mother and next friend, Judith.

      32.    Plaintiff Jesus Javier Zuniga Silva is 43 years old and lives in

Mercedes, Texas, with his wife, Plaintiff Yadira Zuniga; their nine-month-old

daughter, Plaintiff Ja.Z.; their 17-year-old son, Plaintiff J.J.Z.; and other family

members.

      33.    Plaintiff Yadira Zuniga is 38 years old and lives in Mercedes, Texas,

with her husband, Jesus Javier; their daughter, Ja.Z.; their son, J.J.Z.; and other

family members.

      34.    Plaintiff Ja.Z. is nine months old and lives in Mercedes, Texas, with

her parents and next friends Jesus Javier and Yadira; her brother J.J.Z.; and other

family members.

      35.    Plaintiff J.J.Z. is 17 years old and lives in Mercedes, Texas with his

parents and next friends Jesus Javier and Yadira; his sister, Ja.Z.; and other family

members.

      36.    Plaintiff Jose E. Zuniga is 18 years old and lives in Donna, Texas. Jose

E. is Jesus Javier and Yadira’s nephew.



                                           7
                       3:20-cv-03322-SEM-TSH # 1     Page 8 of 149




        37.   Plaintiff Jennifer Zuniga is 20 years old and lives in Weslaco, Texas

with her partner (not a party) and their children, including Plaintiff Ad.H., Plaintiff

Al.H., and Plaintiff An.H. (collectively, the “Hernandez Children”). Jennifer is Jesus

Javier and Yadira’s daughter.

        38.   Plaintiff Ad.H. is two years old and lives in Weslaco, Texas, with his

mother and next friend, Jennifer; his father; and his siblings, including Al.H. and

An.H.

        39.   Plaintiff Al.H. is about a year and a half old and lives in Weslaco,

Texas, with her mother and next friend, Jennifer; her father; and her siblings,

including Ad.H. and An.H.

        40.   Plaintiff An.H. is three years old and lives in Weslaco, Texas, with her

mother and next friend, Jennifer; her father; and her siblings, including Ad.H. and

Al.H.

        41.   Plaintiff Maria Abigail Zuniga is 22 years old and lives in Mercedes,

Texas with her partner (not a party); two children, Plaintiff L.C. and Plaintiff Y.C.

(the “Casarez Children”); and other non-party family members.

        42.   Plaintiff L.C. is 19 months old and lives in Mercedes, Texas with his

family, including his mother and next friend, Maria Abigail; his father (not a party);

and his sister, Y.C.

        43.   Plaintiff Y.C. is 5 years old and lives in Mercedes, Texas with her

family, including her mother and next friend, Maria Abigail; her father (not a

party); and her brother, L.C.



                                           8
                    3:20-cv-03322-SEM-TSH # 1       Page 9 of 149




                                     Defendants

      44.    Defendant Pioneer Hi-Bred International, Inc. is an Iowa corporation

that uses migrant agricultural workers in its farm operations in Illinois, and which

constituted the Workers’ “agricultural employer” within the meaning of the AWPA,

29 U.S.C. § 1802(2).

      45.    Defendant Corteva, Inc., d/b/a Corteva Agriscience (“Corteva”), is

Defendant Pioneer Hi-Bred International’s parent company. Defendant Corteva is a

publicly traded agricultural chemical and seed company with its principal place of

business in Wilmington, Delaware. Defendant Corteva was the Workers’

“agricultural employer” within the meaning of the AWPA, 29 U.S.C. § 1802(2).

      46.    Defendant Unknown Pesticide Applicator #1 owns and operates the

helicopter involved in the July Event described in this Complaint, and employed or

contracted with the pilot of that helicopter.

      47.    Defendant Farm Air, Inc. (“Farm Air”) is an Illinois Corporation with

its principal place of business in Astoria, Illinois, which provides and maintains

aircraft used to apply pesticides to Illinois farms. Farm Air’s president is Harley Joe

Curless of Astoria, Illinois. Farm Air owned the plane involved in the August Event

described in this Complaint.

      48.    Defendant Curless Flying Service, Inc. (“Curless”) is an Illinois

Corporation with its principal place of business in Astoria, Illinois, which employs

licensed pesticide applicators to apply pesticides to Illinois farms. Defendant

Curless’s president is Harley Joe Curless of Astoria, Illinois. Defendant Curless



                                           9
                   3:20-cv-03322-SEM-TSH # 1        Page 10 of 149




operated the plane involved in the August Event described in this Complaint.

                                APPLICABLE LAW

                                        AWPA

      49.    Congress passed the AWPA to address “activities detrimental to

migrant and seasonal agricultural workers; to require farm labor contractors to

register . . . ; and to assure necessary protections for migrant and seasonal

agricultural workers, agricultural associations, and agricultural employers.” 29

U.S.C. § 1801.

      50.    Under the AWPA, every agricultural employer that recruits any

migrant agricultural worker is required to “ascertain and disclose in writing to each

such worker who is recruited for employment the following information at the time

of the worker’s recruitment: (1) the place of employment; (2) the wage rates to be

paid; (3) the crops and kinds of activities on which the worker may be employed; (4)

the period of employment; (5) the transportation, housing, and any other employee

benefit to be provided, if any, and any costs to be charged for each of them; (6) the

existence of any strike or other concerted work stoppage, slowdown, or interruption

of operations by employees at the place of employment; (7) the existence of any

arrangements with any owner . . . of any establishment . . . to receive a commission

or any other benefit resulting from any sales by such establishment to the workers;

and (8) whether State workers’ compensation insurance is provided, and, if so, the

name of the State workers’ compensation insurance carrier, the name of the

policyholder of such insurance, the name and the telephone number of each person



                                          10
                       3:20-cv-03322-SEM-TSH # 1       Page 11 of 149




who must be notified of an injury or death, and the time period within which such

notice must be given.” 29 U.S.C. § 1821(a) (emphasis added); see also 29 C.F.R.

§ 500.76(b).

       51.       In addition, every agricultural employer that employs any migrant

agricultural worker “shall—(1) with respect to each such worker, make, keep, and

preserve records for three years of the following information: (A) the basis on which

wages are paid; (B) the number of piecework units earned, if paid on a piecework

basis; (C) the number of hours worked; (D) the total pay period earnings; (E) the

specific sums withheld and the purpose of each sum withheld; and (F) the net pay;

and (2) provide to each such worker for each pay period, an itemized written

statement of the information required by paragraph (1) of this subsection.” Id.

§ 1821(d).

       52.       In addition, no agricultural employer that employs any migrant

agricultural worker shall “knowingly provide false or misleading information to any

migrant agricultural worker concerning the terms, conditions, or existence of

agricultural employment required to be disclosed by subsection (a), (b), (c), or (d).”

Id. § 1821(f).

       53.       The disclosures required by § 1821(a) through (c) “shall be provided in

written form. Such information shall be provided in English or, as necessary and

reasonable, in Spanish or other language common to migrant agricultural workers

who are not fluent or literate in English.” Id. § 1821(g).

       54.       Every agricultural employer that employs any migrant agricultural



                                             11
                    3:20-cv-03322-SEM-TSH # 1          Page 12 of 149




worker shall pay the wages owed to such worker when due. Id. § 1822(a).

      55.     In addition, no agricultural employer “shall, without justification,

violate the terms of any working arrangement made by that contractor, employer,

or association with any migrant agricultural worker.” Id. § 1822(c).

            FIFRA Statute and Worker Protection Standards (“WPS”)

      56.     The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”),

administered and enforced by the U.S. Environmental Protection Agency

(“USEPA”), governs the use of pesticides in the United States. 7 U.S.C. §§ 136-136y.

      57.     Under the FIFRA, “pesticide” is defined to include (with some

exceptions inapplicable here) “(1) any substance or mixture of substances intended

for preventing, destroying, repelling, or mitigating any pest, (2) any substance or

mixture of substances intended for use as a plant regulator, defoliant, or desiccant,

and (3) any nitrogen stabilizer.” 7 U.S.C. § 136(u).

      58.     Under the FIFRA, the USEPA created protections for agricultural

workers through pesticide-specific restrictions and label requirements, called the

Worker Protection Standards (“WPS”). 40 C.F.R. Part 170.

      59.     The FIFRA makes it unlawful for anyone to use a pesticide in a

manner inconsistent with its labeling. Id. § 136j(a)(2)(G).

      60.     The WPS “contains a standard designed to reduce the risks of illness or

injury resulting from workers’ and handlers’ occupational exposures to pesticides

used in the production of agricultural plants on farms . . . and also from the

accidental exposure of workers and other persons to such pesticides. It requires



                                           12
                   3:20-cv-03322-SEM-TSH # 1         Page 13 of 149




workplace practices designed to reduce or eliminate exposure to pesticides and

establishes procedures for responding to exposure-related emergencies.” 40 C.F.R.

§ 170.1.

      61.    The WPS defines “agricultural employer” to include an owner or

responsible manager of an “agricultural establishment,” which is includes, inter

alia, a farm. 40 C.F.R. §§ 170.3; 170.305.

      62.    “Employ” means “to obtain, directly or through a labor contractor, the

services of a person in exchange for a salary or wages . . . without regard to who

may pay or who may receive the salary or wages.” Id. § 170.3.

      63.    A “handler” is defined to include a person employed by an agricultural

employer to apply pesticides. Id.

      64.    “Handler employer” means anyone “self-employed as a handler or who

employs any handler.” Id.

      65.    “Use, as in ‘to use a pesticide’” includes application as well as “[p]ost-

application activities intended to reduce the risks of illness and injury resulting

from handlers’ and workers’ occupational exposures to pesticide residues during and

after the restricted-entry interval, including responsibilities related to worker

notification, training of workers or early-entry workers, providing decontamination

supplies, providing pesticide safety information and pesticide application and

hazard information, use and care of personal protective equipment, providing

emergency assistance, and heat stress management.” Id. § 170.305.

      66.    “Early entry means entry by a worker into a treated area on the



                                             13
                     3:20-cv-03322-SEM-TSH # 1        Page 14 of 149




agricultural establishment after a pesticide application is complete, but before any

restricted-entry interval for the pesticide has expired.” Id.

       67.    Under the WPS, the “agricultural employer” must assure that workers

receive required protections. Id. §§ 170.7(a)(1); 170.309(b).

       68.    The agricultural employer must assure that any covered pesticide is

used in a manner consistent with the labeling of the pesticide; provide, to each

person who supervises any worker or handler, information and directions sufficient

to assure that each worker or handler receives the required protections; and

“[r]equire each person who supervises any worker or handler to assure compliance

by the worker or handler with the provisions of this part and to assure that the

worker or handler receives the protections required by this part.” Id. § 170.7(a)(2)-

(4); see also id. § 170.309(a).

       69.    In addition, “[d]uring the application of any pesticide on a farm . . . ,

the agricultural employer shall not allow or direct any person, other than an

appropriately trained and equipped handler, to enter or to remain in the treated

area.” Id. § 170.110; see also id. § 170.407(a).

       70.    In addition, “after the application of any pesticide on an agricultural

establishment, the agricultural employer shall not allow or direct any worker to

enter or to remain in the treated area before the restricted-entry interval specified

on the pesticide labeling has expired, except as provided in this section.” Id.

§ 170.112(a); see also id. § 170.407(a).

       71.    The WPS requires the employer to notify workers of pesticide



                                            14
                      3:20-cv-03322-SEM-TSH # 1        Page 15 of 149




applications on farms, which, depending on the labeling of the covered pesticide,

may require both posting of treated areas and oral notification, or either posting or

oral notice. Id. § 170.120(b); see also id. § 170.409(a)(1).

       72.      Where posting is required, the agricultural employer must post signs

stating DANGER and PESTICIDES in English and Spanish, with specific size and

lettering requirements, at least 24 hours before and throughout the duration of the

application and restricted-entry interval, and it must remove the signs within three

days after the end of the restricted-entry interval. See id. § 170.120(c); see also id.

§ 170.409(b).

       73.      Where oral warnings are permitted, the warning must state the

location of the treated area, the time of restricted entry, and instructions not to

enter until the restricted-entry interval is over. Id. § 170.120(c); see also id.

§ 170.409(c).

       74.      In addition, when workers are on a farm that has had a covered

pesticide applied within the last 30 days, the agricultural employer is required to

display certain information about the pesticide, including the product name and

active ingredient, the time and date of application, and the restricted-entry interval.

Id. § 170.122.

       75.      When workers are on a field that has had a covered pesticide applied

within the last 30 days, the agricultural employer also must display safety

information, including instructions stating what to do if exposed and the location of

the nearest medical facilities. Id. §§ 170.135; 170.309(h); 170.311.



                                            15
                   3:20-cv-03322-SEM-TSH # 1        Page 16 of 149




      76.    The WPS also contains detailed provisions requiring decontamination,

including requiring provision of supplies in an accessible location whenever a

pesticide was applied within the past 30 days; enough water for washing and

emergency eye flushing, and sufficient soap and single-use towels. 40 C.F.R.

§§ 170.150; 170.411.

      77.    Whenever there is reason to believe a worker

      has been poisoned or injured by exposure to pesticides used on the
      agricultural establishment, including, but not limited to, exposures
      from application, splash, spill, drift, or pesticide residues, the
      agricultural employer shall:

      (a) Make available to that person prompt transportation from the
      agricultural establishment . . . to an appropriate emergency medical
      facility.

      (b) Provide to that person or to treating medical personnel, promptly
      upon request, any obtainable information on:

      (1) Product name, EPA registration number, and active ingredients of
      any product to which that person might have been exposed[;]

      (2) Antidote, first aid, and other medical information from the product
      labeling[;]

      (3) The circumstances of application or use of the pesticide on the
      agricultural establishment[;]

      (4) The circumstances of exposure of that person to the pesticide.

Id. § 170.160.

      78.    If an agricultural employer directs a worker to perform activities in a

treated area before expiration of the re-entry period, “[t]he agricultural employer

must ensure that the worker is at least 18 years old.” Id. § 170.605(a).




                                          16
                    3:20-cv-03322-SEM-TSH # 1       Page 17 of 149




      79.     In addition, before such entry, the agricultural employer must provide

each worker certain information, including the pesticides applied, the time of the

restricted-entry intervals, the basis for the early entry, what contact is permitted,

the amount of time the worker is allowed in the restricted area, the personal

protective equipment required by the labeling, and the location of safety

information. Id. § 605(b).

      80.     Before such entry, the employer must also ensure the worker has read

the applicable labeling and has the proper protective equipment, on which the

worker must be properly instructed, which the employer must properly maintain,

and which the employer may not allow any worker to take home. Id. § 605(d)-(g).

      81.     Finally, in the case of such entry, the employer must provide

additional decontamination supplies, including portable eye-flushing containers and

sufficient water for the workers to wash thoroughly. Id. § 605(h)-(j).

            OSHA Statute and the field sanitation standards (“FSS”)

      82.     The Occupational Safety and Health Act (“OSHA”) requires the U.S.

Department of Labor (“USDOL”) to promulgate occupational safety and health

standards where they would result in improved safety or health for designated

employees. 29 U.S.C. § 655(a).

      83.     Pursuant to the OSHA, the USDOL created field sanitation standards

(“FSS”) applicable to any agricultural establishment where 11 or more employees

work in hand-labor field operations. See 29 C.F.R. § 1928.110(a).




                                          17
                    3:20-cv-03322-SEM-TSH # 1      Page 18 of 149




      84.    The FSS requires agricultural employers to provide “drinking

water . . . in sufficient amounts, taking into account the air temperature, humidity

and the nature of the work performed, to meet the needs of all employees.” Id.

§ 1928.110(c)(1).

      85.    The FSS requires employers to provide “toilet and handwashing

facilities” and to maintain them “in clean and sanitary condition.” Id.

§ 1928.110(c)(2),(3).

      86.    The FSS requires that handwashing facilities “be refilled with potable

water as necessary to ensure an adequate supply.” Id.

      87.    The FSS requires the employer to inform each employee of the

importance of drinking water frequently. Id. § 1928.110(c)(3),(4).

                             STATEMENT OF FACTS

                           Generally Applicable Facts1

      88.    In the spring of 2019, Defendant PHI, through its agents, FLC

Fidencio and FLC Arminda, recruited each of the Workers from Texas, where they

lived, to work temporarily in central Illinois that summer.

      89.    Most of the Workers2 would perform the task of detasseling corn. 3

      90.    Most of the Workers signed work-related documents in Texas as part of




1 The following facts apply to each of the Workers, with exceptions as noted.
2 Plaintiff Alberto Montalvo Sr. did not perform detasseling work; Alberto Sr. was
recruited to drive the other workers to and from their motel and the fields in which
they worked.
3
  Detasseling corn involves removing the tassels that hold the corn’s staminate
flowers, to prevent it from self-pollinating.
                                          18
                      3:20-cv-03322-SEM-TSH # 1       Page 19 of 149




the recruitment process. (For the Workers who were minors, an adult signed on

their behalf.)

      91.    These documents included a “Worker Disclosure and Information

Statement,” which provided, inter alia, the following terms:

             a.       A rate of pay of $9.254 per hour;

             b.       A housing stipend of $22 per day, for each day worked;

             c.       Paid one-way travel to the fields;

             d.       Paid breaks of 29 minutes or less, and breaks of 30 minutes or

                      more unpaid.

      92.    The Worker Disclosure and Information Statement did not contain any

information about workers’ compensation insurance.

      93.    Each of the Workers arrived from Texas around the first week of July.

      94.    The Salinases arranged for the Workers to stay at either the

Candlewood Suites (“Candlewood”) or the WoodSpring Suites (“WoodSpring”), both

located in Champaign, Illinois.

      95.    During the first week, the Workers only worked five days, but after the

first week, they generally worked six or seven days per week, with only an

occasional day off.

      96.    To get to the fields each day, the Workers rode on buses that

Defendant PHI provided, except for Jesus Javier and his family, who rode in Jesus



4Defendant PHI promised a few of the Workers a different hourly wage, as follows:
Alberto Sr. ($15 per hour); Jesus Javier Sr. ($13 per hour); Mario ($10 per hour);
Ramon ($10 per hour).
                                            19
                      3:20-cv-03322-SEM-TSH # 1        Page 20 of 149




Javier’s truck.

         97.    The average workday at the field started around 5:00 a.m., which

meant the Workers had to be ready to take their bus around 4:00 a.m. Most of the

Workers therefore got up between 3:00 and 3:30 a.m.

         98.    Normally it took about 30 to 40 minutes for the Workers to get to the

field.

         99.    When the Workers arrived, they had about 15 minutes to change into

their work clothes and put on their visibility safety gear, and then enter the field.

Sometimes they had to wait for sufficient daylight to begin working.

         100.   The Workers’ main task, detasseling, required the Workers to walk

through each row of corn to remove the spiky tassel from the tops of the plants.

         101.   The Workers all wore bright neon orange hats and backpacks as they

worked so that they would be visible and therefore safer.

         102.   The Workers received one 10- or 15-minute break each morning, then a

30-minute break for lunch, and then, occasionally, another 10- or 15-minute break

in the afternoon.

         103.   When the Workers took bathroom breaks, FLC Fidencio would tell

them to hurry up and return to the field.

         104.   For all 100 or so workers, the fields had two to four portable toilets on

each side of the field, sometimes designated by gender (although the designations

were allowed to be ignored).

         105.   The toilets were often extremely dirty and sometimes lacked toilet



                                             20
                      3:20-cv-03322-SEM-TSH # 1      Page 21 of 149




paper.

         106.   At times Defendant PHI would keep a supervisor outside the portable

toilets to hand out toilet paper—he would address each Worker waiting in line, ask

how much they needed, and then give it to the Worker.

         107.   There were also small sinks on each side of the field for handwashing,

which sometimes ran out of soap; occasionally there was no water for handwashing.

         108.   Defendant PHI provided tap water (brought from the motel) for

drinking, but it did not taste good.

         109.   PHI managers constantly reminded the Workers not to drink too much

water.

         110.   Water ran out on more than one occasion.

         111.   The Workers always ate their lunch on the buses.

         112.   About once a week, they would eat on the bus while it was taking them

to another field.

         113.   Whether or not the bus was moving and transporting them to another

field, the Workers were not paid for their lunch time.

         114.   Sometimes, when the Workers ate their lunches, and the trip between

fields was shorter than 30 minutes, the Workers did not receive their full 30-minute

lunch break, but it was still unpaid.

         115.   Defendant PHI had represented in its Worker Disclosure and

Information Statement that breaks under 30 minutes would be paid.

         116.   Most days, the workday ended in the field between about 4:00 and 5:00



                                            21
                    3:20-cv-03322-SEM-TSH # 1        Page 22 of 149




p.m. and the Workers would arrive back at their motel between 5:00 and 6:00 p.m.

                                    The July Event

      117.    In the afternoon of July 23, 2019, at around 4:00 p.m., most of the

Workers had just entered the last field on which they were scheduled to work that

day, when a helicopter flew overhead from an adjacent field, spraying a liquid that

quickly dispersed across the field (the “July Event”).

      118.    Defendant Unknown Pesticide Applicator #1 owned and operated the

helicopter.

      119.    The experience of each of the individual Workers in the July Event is

set forth in more detail below.

      120.    Defendant Unknown Pesticide Applicator #1, through its agent, the

pilot, could plainly see the Workers, as it was a clear day, the corn was still shorter

than most of the Workers, and the Workers were wearing their neon orange hats

and backpacks.

      121.    Many of the Workers began to smell a strong, bad odor.

      122.    One of the Workers, Alberto Montalvo Sr., was on the bus at the time,

preparing to drive the Workers back to their motel after the shift.

      123.    From where Alberto Sr. sat, he could see that a helicopter was

spraying a field right next to the Workers.

      124.    He started honking the horn of the bus, a common way of summoning

workers off the field.

      125.    Workers and others in the field started shouting that everyone should



                                          22
                   3:20-cv-03322-SEM-TSH # 1       Page 23 of 149




get out.

      126.   The Workers left the field as quickly as they could.

      127.   Many of the Workers rushing to get off the field emerged on the side

opposite to where the buses were, and therefore needed to wait to be picked up.

      128.   Many of the Workers immediately began to feel symptoms of chemical

exposure, such as eye, skin, and throat irritation; difficulty breathing; numbness of

the lips, mouth, or face; and headache.

      129.   Once off the field, some of the Workers saw Defendant Unknown

Pesticide Applicator #1’s helicopter flying towards them and feared it would spray

again, but it turned and flew over a neighboring field.

      130.   After this incident, Defendant PHI and FLC Fidencio decided to end

the work day and have everyone return to their motel.

      131.   Defendant PHI provided no emergency medical assistance,

decontamination measures, or instructions to the Workers about rinsing or washing

themselves, and offered no transportation to a medical facility.

      132.   Instead, Defendant PHI, through its managers, instructed Workers to

board the buses immediately.

      133.   The Workers did as instructed and immediately boarded the buses,

and therefore most of them did not wash or rinse in any way after leaving the field,

or receive any medical attention.

      134.   Defendant PHI failed to provide adequate facilities at the field for the

Workers to decontaminate properly, such as showers or other sources of ample



                                          23
                     3:20-cv-03322-SEM-TSH # 1       Page 24 of 149




flowing water.

      135.   Defendant PHI did not provide any of the Workers with any

information regarding what pesticide had been sprayed, did not ask them if they

were experiencing symptoms resulting from exposure, and did not provide

instructions on decontamination.

      136.   In fact, after ordering the Workers to board the buses, Defendant PHI

managers did not discuss or even mention the incident again.

      137.   The buses left the field to return the Workers to the motels where they

were staying, which took about 45 minutes.

      138.   The Workers were able to bathe only after they returned to the motel.

      139.   Even after returning to the motel, many of the Workers had to wait for

the others sharing their motel rooms to shower before they could do so.

      140.   In the coming days and weeks, many Workers and some of the

Children experienced worsening and new symptoms, including diarrhea, skin rash,

headaches, loss of appetite, vomiting, and eye irritation. 5

      141.   Most of the Workers returned to work the next day, despite their

symptoms.

      142.   Some could not return to work due to their symptoms.

      143.   After the July Event, no agent of Defendant PHI ever mentioned it to

the Workers again.




5The Workers describe their individual experiences below, under “Facts Relating To
Specific Workers.”
                                           24
                    3:20-cv-03322-SEM-TSH # 1        Page 25 of 149




      144.   Some of the Workers reported their physical symptoms to PHI

managers, but no PHI employee provided information, advice or assistance in

receiving medical attention.

      145.   Some of the Workers sought medical attention for themselves or the

Children on their own at area healthcare facilities in the coming days and weeks.

                                   The August Event

      146.   On August 5, 2019, in the mid-afternoon, the Workers were again

working in a field, detasseling corn.

      147.   The Workers saw a plane suddenly fly in the direction of the field in

which they were working, and then fly overhead, passing over the field they were

working in several times, spraying as it went.

      148.   The Curless Defendants owned and operated this plane.

      149.   The experience of each of the individual Workers in what followed

(collectively, the “August Event”) is set forth below.

      150.   The Curless Defendants’ plane flew so low that some of the Workers

could read the numbers on it and could see the pilot.

      151.   The Curless Defendants’ agent, piloting the plane, could plainly see the

Workers, as it was a clear day, the corn was still shorter than most of the Workers,

and the Workers wore bright neon orange hats and backpacks.

      152.   Many of the Workers saw a liquid spray come out of the plane, felt a

mist, and smelled a strong, bad odor.

      153.   Many of the Workers immediately felt symptoms such as eye, skin, and



                                           25
                     3:20-cv-03322-SEM-TSH # 1        Page 26 of 149




throat irritation; numbness of their lips, mouth, or face; or difficulty breathing.

       154.    As the Workers realized what was happening, they ran out of the field

as quickly as they could.

       155.    Many Workers also yelled to each other or called each other on their

phones to alert everyone to get off the field.

       156.    The Workers felt fear and panic.

       157.    PHI Managers and FLC Fidencio were outside the field where some of

the Workers got out, and additional PHI managers arrived shortly thereafter.

       158.    Many Workers received no instruction whatsoever regarding what to

do about the exposure.

       159.    Several of the Workers were not able to rinse off at all, due to

Defendant PHI’s failure to provide adequate decontamination facilities or

instruction.

       160.    Some of the PHI managers and FLC Fidencio asked some individual

Workers whether they were OK.

       161.    The PHI managers told some Workers who reported symptoms to wash

off.

       162.    Some of these Workers were able to use a hose with light pressure to

rinse off.

       163.    These Workers waited their turn to use the hose to rinse off the upper

portion of their bodies.

       164.    Initially, there was no soap.



                                               26
                     3:20-cv-03322-SEM-TSH # 1       Page 27 of 149




        165.   FLC Arminda left to obtain some, later returning with dish soap.

        166.   Some Workers used small amounts of water intended for drinking or

handwashing to try to rinse off.

        167.   Some used the scant water to rinse only where they had actually felt

the mist hit them, like their faces and necks.

        168.   Some of the Workers removed outer layers of clothing to rinse off, but

many did not remove any clothing.

        169.   There was no area to undress privately and rinse, so the Workers,

particularly the women, could not remove most of their clothes.

        170.   PHI managers provided no additional instructions to the Workers

about the exposure.

        171.   During this time, some of the Workers saw and heard the FLCs

speaking in person or by two-way radio or phone with PHI managers regarding

whether Workers could return to work in the field.

        172.   About 15 minutes after the plane first flew overhead, PHI managers

ordered the Workers to go back into the same field to continue working.

        173.   PHI managers conveyed that order directly to the Workers and to the

FLCs.

        174.   The FLCs, acting at the direction of these PHI managers, assured the

Workers it was safe to return despite the lingering strong smell of pesticides.

        175.   Relying on this direction and assurance, many of the Workers returned

to work in the field, although some who were still waiting to rinse off, or who felt too



                                           27
                    3:20-cv-03322-SEM-TSH # 1        Page 28 of 149




ill to return, remained off the field.

       176.   Within about 10 minutes, the Curless Defendants’ plane passed

overhead again and sprayed the field and the Workers on it a second time.

       177.   The plane flew overhead at least twice, spraying the area in which the

Workers were working.

       178.   Workers in the field began yelling, and those outside the field began

honking their horns, to alert everyone to flee once again.

       179.   Some of the Workers exited on the side of the field without buses,

because that was closer to where they had been working.

       180.   PHI managers told FLC Fidencio that Workers who had fled to that

side of the field should run back through the just-sprayed field once again to reach

the buses.

       181.   FLC Fidencio conveyed PHI’s order to the Workers.

       182.   Receiving this Order, the Workers ran back through the field to get to

the side where the buses were, causing additional exposure.

       183.   The Workers, having fled the field again, gathered near the buses in a

state of alarm, panic, anger and confusion.

       184.   Many were experiencing immediate symptoms of exposure, including

eye, skin, and throat irritation; numbness of their lips, mouth, or face; difficulty

breathing; and headache.

       185.   Some PHI managers asked the Workers how they felt.

       186.   The sickest of the Workers, Adrian Perez, had to be helped off the field



                                           28
                   3:20-cv-03322-SEM-TSH # 1        Page 29 of 149




by two other Workers, Luis and Miguel Sifuentes.

      187.   Defendant PHI did not call an ambulance and had no medical

personnel at the field to examine or treat any of the Workers.

      188.   Defendant PHI did not offer any other transportation to a hospital or

medical facility to any Workers, or provide Workers with names and locations of

health facilities or hospitals where they could receive care.

      189.   Defendant PHI did not provide adequate facilities for the Workers to

decontaminate.

      190.   Some of the Workers washed their hands, faces, and chests with the

scant available water, because there were no designated decontamination facilities.

      191.   Many Workers, however, did not rinse off in any way after the spray,

and PHI managers did not direct or instruct them to do so.

      192.   PHI managers and the Salinases took personal protective equipment,

such as hats, gloves, and glasses, from Workers who reported they were sprayed.

      193.   PHI managers and the Salinases then told the Workers to board the

buses to return to the motels where they were staying, which they did.

      194.   On the way back to the motels, many Workers were ill, with Adrian in

particular showing severe signs of illness: red eyes, extreme weakness, gagging and

retching.

      195.   A worker asked FLC Fidencio if the bus could take Adrian straight to

the hospital instead of returning to the motel.

      196.   FLC Fidencio responded that the bus should just go back to the motel



                                          29
                      3:20-cv-03322-SEM-TSH # 1       Page 30 of 149




as quickly as possible because Defendant PHI would have medical staff there to

treat sick Workers once they arrived.

         197.   However, when the Workers arrived back at the motel, Defendant PHI

had no medical personnel there.

         198.   The Workers waited at the motel for about another 30 minutes for

medical personnel that never arrived.

         199.   One of Adrian’s family members called an ambulance, which took

Adrian to a hospital.

         200.   Other Workers drove themselves or otherwise obtained rides to a

hospital to obtain medical attention.

         201.   FLC Fidencio told some of the Workers to go to the hospital if they felt

ill.

         202.   Some of the Workers showered at the motel before they went to the

hospital.

                     Medical Treatment Following the August Event

         203.   Some of the Workers received emergency medical care on August 5,

2019.6

         204.   The experience of the individual Workers and Children who sought

medical assistance is set forth in more detail below.

         205.   Those who sought emergency medical attention went to either Carle



6 Some of the Workers and family members also received care in the days that
followed, or subsequent follow-up care, as stated below in the “Facts Relating To
Specific Workers” Section.
                                            30
                     3:20-cv-03322-SEM-TSH # 1      Page 31 of 149




Foundation Hospital (“Carle”) or OSF Heart of Mary Medical Center (“OSF”), both

located in Urbana, Illinois, approximately three to five miles from the Workers’

motels.

        206.   Defendant PHI had managers at both hospitals who interfered with

the Workers’ attempts to communicate to medical personnel.

        207.   Brandon Gillen, PHI’s Field Operations Manager, went to Carle

hospital at around 6:15 P.M.

        208.   Dylan Haun, PHI’s Safety Supervisor, also went to Carle around that

time.

        209.   Later that evening, Haun went to OSF as well.

        210.   At the hospitals, Gillen and Haun, acting as Defendant PHI’s agents,

falsely stated to medical personnel that the plane had not sprayed the Workers, and

had turned around a quarter of a mile away from the Workers before spraying.

        211.   Gillen and Haun had a visual display on a computer tablet that they

claimed showed that the plane had sprayed a different field.

        212.   On information and belief, Gillen requested and received this

information from Defendant Farm Air.

        213.   Gillen and Haun, acting as Defendant PHI’s agents, falsely reported to

medical personnel that the Workers had been decontaminated at the field, and some

medical personnel therefore noted this incorrect information in their medical

records.

        214.   Gillen and Haun made statements to hospital staff that falsely



                                          31
                     3:20-cv-03322-SEM-TSH # 1      Page 32 of 149




downplayed the level of exposure the Workers had experienced, and the Workers’

resulting symptoms.

        215.   At OSF, Haun instructed the Workers to get letters from a doctor

permitting them to return to work (“return-to-work letters”), regardless of whether

they were well enough to do so.

        216.   Haun insisted that the Workers obtain such letters.

        217.   In Adrian’s case, for example, Haun convinced a non-treating nurse to

provide a return-to-work letter stating he could work the next day, and the treating

doctor had to revise the letter the next day because Adrian was much too ill to work.

        218.   Most of the Workers received such return-to-work letters clearing them

for work the following day regardless of whether they were in fact well enough to

work.

        219.   Some of the treating medical staff gave the Workers forms intended to

be used to secure workers’ compensation for their injuries.

        220.   Haun argued with the staff, claiming that the Workers’ injuries should

not qualify for workers’ compensation.

                PHI’s Subsequent Communication about the Exposures

        221.   Two days after the August Event, on August 7, 2019, Defendant PHI

called the Workers together at a field in which they were working.

        222.   At that time, Defendant Haun, on behalf of Defendant PHI, made a

number of false claims about the August Event to the Workers.

        223.   Defendant PHI claimed that spray seen coming from the plane was



                                          32
                    3:20-cv-03322-SEM-TSH # 1        Page 33 of 149




actually smoke.

      224.   Defendant PHI claimed there were no chemicals released over the field

where the Workers had been working.

      225.   Defendant PHI denied that the symptoms the Workers had

experienced or continued to experience were related to chemical exposure during

the August Event.

      226.   Defendant PHI claimed that, after a thorough investigation, it had

found that no one was sprayed with pesticides.

      227.   Defendant PHI falsely claimed that all of those who had sought

medical care were completely released to work with no restrictions and no

symptoms.

      228.   Defendant PHI claimed that if anyone sought medical attention, their

symptoms were not related to the August Event, and that these non-work-related

injuries would not be covered by workers’ compensation.

      229.   Defendant PHI also introduced its “field nurse,” who had never before

been available, and instructed the Workers to use her as a “resource” for any illness

or injury that may occur.

      230.   Workers at the meeting demanded to know what pesticides had been

used by the plane they had seen.

      231.   Haun stated he could show them “SDSs” (meaning Safety Data Sheets)

for the pesticides on that plane, and briefly returned to his vehicle.

      232.   However, when he came back, he said that under further guidance,



                                           33
                      3:20-cv-03322-SEM-TSH # 1     Page 34 of 149




since the pesticides were not sprayed on the Workers, he did not have to show them

the SDSs after all.

      233.   Weeks after the event, the Workers made a formal request to

Defendant PHI for pertinent information about the pesticides sprayed during the

July Event and the August Event.

      234.   The Workers sought the information in order to seek appropriate

medical attention.

      235.   Defendant PHI refused to provide the requested information.

                             Chemical Safety Information

      236.   To date, the Workers have not identified the chemicals sprayed in the

July Event, but believe they included (but may not have been limited to) Brigade

2EC (Bifenthrin), USEPA Registration No. 279-3313 (“Brigade”) and Trivapro

Fungicide, USEPA Registration No. 100-1613) (“Trivapro”).

      237.   The Workers have independently learned that the chemicals sprayed

in the August Event included (but may not have been limited to) Avaris Fungicide

2XS, USEPA Registration No. 100-1324-5905 (“Avaris”); Coron 25-0-0 Fertilizer

(“Coron”); and Sultrus Insecticide, USEPA Registration No. 5905-599 (“Sultrus”).

      238.   Brigade, Trivapro, Avaris, and Sultrus all meet the definition of

pesticide in the FIFRA and are subject to its labeling requirements.

      239.   Brigade, Trivapro, and Avaris’s labels all provide the following first aid

measures:

      If in Eyes: Hold eye open and rinse slowly and gently with water for
      15-20 minutes. Remove contact lenses, if present, after the first 5

                                          34
                    3:20-cv-03322-SEM-TSH # 1        Page 35 of 149




      minutes, then continue rinsing eye. Call a poison control center or
      doctor for treatment advice.

      If on Skin or Clothing: Take off contaminated clothing. Rinse skin
      immediately with plenty of water for 15- 20 minutes. Call a poison
      control center or doctor for treatment advice.

Brigade label at 1, available at

https://www3.epa.gov/pesticides/chem_search/ppls/000279-03313-

20150828.pdf; see also Trivapro label at 3, available at

https://www3.epa.gov/pesticides/chem_search/ppls/000100-01613-

20190206.pdf (containing the same first aid provisions, with slight wording

variation); Avaris label at 2, available at

https://www3.epa.gov/pesticides/chem_search/ppls/000100-01178-

20180614.pdf (same).

      240.   Sultrus’s label similarly requires avoiding contact with eyes or

clothing, and requires rinsing eyes for 15-20 minutes and calling a poison control

center if the product gets into eyes. Sultrus label at 1, available at

https://www3.epa.gov/pesticides/chem_search/ppls/005905-00599-20170621.pdf.

      241.   Brigade, Trivapro, Avaris and Sultrus’s labels all forbid application “in

a way that will contact workers or other persons, either directly or through drift.

Only protected handlers may be in the area during application.” Brigade label at 2;

Trivapro label at 5; Avaris label at 6; Sultrus label at 4.

      242.   All four labels indicate that workers should not be allowed to enter

treated areas during the 12-hour restricted entry period. Brigade label at 3;

Trivapro label at 6; Avaris label at 6; Sultrus label at 4.

                                              35
                   3:20-cv-03322-SEM-TSH # 1        Page 36 of 149




      243.   Coron’s label also requires rinsing for several minutes if the product

gets into eyes, and “remov[ing] contaminated clothing and wash[ing] skin with soap

and water,” if on skin, and seeking medical attention if skin irritation occurs. Coron

label at 1, available at https://s3-us-west-1.amazonaws.com/agrian-cg-fs1-

production/pdfs/Coron_Metra_25_Label.pdf.

      244.   On information and belief, the chemicals sprayed in both the July and

August Events were mixed with adjuvants and other chemicals intended, among

other things, to make the pesticides easier to apply or more persistent, or to

improve distribution on the intended crops.

      245.   On information and belief, the chemicals sprayed, either singly or in

combination, caused each of the Workers and Children illness and injury.

                       Facts Relating To Specific Workers

Hada Garcia, Lidianelly Carreon Garcia, and David Carreon Vazquez

      246.   Around May of 2019, Hada learned of a job opportunity in Illinois for

that summer.

      247.   On or around May 9, 2019, Hada and her then 20-year-old daughter,

Lidianelly, met with the Salinases at their home in Alto Bonito, Texas, and signed

employment-related documents, which were in English.

      248.   Hada also signed employment-related documents on behalf of her son,

David, who was 17 years old at the time.

      249.   Hada does not speak or read English.

      250.   FLC Fidencio told Hada that PHI would cover the cost of housing.



                                           36
                     3:20-cv-03322-SEM-TSH # 1        Page 37 of 149




      251.   On or around July 5, 2019, Hada left Texas with seven family

members, including Lidianelly and David. The family traveled in Hada and

Lidianelly’s two cars.

      252.   FLC Arminda arranged for the family’s housing: a motel room at the

Candlewood containing two queen-sized beds. Because two beds did not suffice for

eight people, some of the children slept on the floor.

      253.   Hada found that her family’s housing stipend did not cover the cost of

the room as she had been told, and they had to pay about $130 in addition to the

stipend each week.

                                     The July Event

      254.   In the late afternoon of July 23, 2019, Hada, Lidianelly and David

were working in a field.

      255.   David saw a helicopter spraying something and alerted Hada.

      256.   Hada initially could not believe anyone would spray pesticides near

them, particularly since she and the other Workers were visible because they wore

large, neon orange hats.

      257.   Hada, Lidianelly, and David all saw the helicopter flying nearby.

      258.   Hada felt a slight mist from the spray.

      259.   Hada, Lindianelly, and David heard the horns of the buses summoning

them off the field, and ran off the field as fast as they could.

      260.   Once they got out of the field, Hada heard others saying that the spray

had been a pesticide.



                                            37
                    3:20-cv-03322-SEM-TSH # 1       Page 38 of 149




       261.   No one from Defendant PHI gave Hada, Lidianelly or David any

information about the pesticide or pesticides, or advised them to decontaminate in

any way.

       262.   Nor did Defendant PHI provide Hada, Lidianelly or David with

adequate facilities to decontaminate before they got on the bus.

       263.   PHI’s agents instead instructed the Workers to board the bus

immediately, which they did.

       264.   Soon thereafter, Hada, Lidianelly and David all started to experience

symptoms, including bad headache.

       265.   Lidianelly also felt nauseated.

       266.   They each showered when they returned to the motel, but their

symptoms persisted.

       267.   Nevertheless, they all returned to work the next day.

       268.   After and as the result of the July Event, Hada, Lidianelly and David

continued to experience headaches and other related symptoms.

                                   The August Event

       269.   On August 5, 2019, in the afternoon, Hada, Lidianelly and David were

working near each other.

       270.   David saw a plane overhead and alerted his mother and sister to get

out of the field.

       271.   They all ran off the field quickly, running to the side opposite to where

the buses were located.



                                           38
                     3:20-cv-03322-SEM-TSH # 1      Page 39 of 149




       272.   They could smell a strong, bad chemical odor as they gathered and

waited for instruction or direction from PHI.

       273.   PHI Fidencio and his son George Salinas were nearby, and had two-

way radios.

       274.   Hada, Lidianelly and David saw and heard FLC Fidencio receive

communication on his two-way radio.

       275.   FLC Fidencio then told them to go back to work in the field.

       276.   Hada asked George Salinas if it was really safe for them to return.

       277.   George Salinas then communicated by two-way radio with, on

information and belief, a PHI manager, who confirmed the Workers were to go back

into the field.

       278.   Hada, Lidianelly and David went back into the field and had worked

part of the way into their row when they started hearing people yelling for them to

get off the field again.

       279.   They were scared and ran off the field as fast as they could.

       280.   David felt a mist hitting him, enough to make his clothes damp.

       281.   Lidianelly could smell an odd smell and felt irritation in her eyes as

she ran out of the field.

       282.   As she was running, Lidianelly fell and twisted her ankle before she

was able to get off the field.

       283.   PHI managers told Hada, David, and Lidianelly to get on the bus, and

the Workers returned to the motel.



                                          39
                      3:20-cv-03322-SEM-TSH # 1        Page 40 of 149




         284.   Defendant PHI did not provide them with adequate facilities to

decontaminate before they got on the bus, and none of them did so.

         285.   No one told them to wash off, either then or when they got back to the

motel.

         286.   On the bus, each of them experienced symptoms, including headache

and nausea.

         287.   Hada, Lidianelly and David each took a shower after they returned to

the motel.

         288.   The three of them continued to experience symptoms, including bad

headaches and nausea.

         289.   At the motel, someone they did not know was telling workers to go to

the hospital if they were feeling ill.

         290.   Hada, Lidianelly and David were all feeling ill, so they went to OSF.

         291.   When they got there, the hospital staff seemed to be familiar with

what had happened, as they had already seen other Workers.

         292.   Defendant PHI managers, including, on information and belief, Dylan

Haun, asked medical staff to give them “return-to-work” letters.

         293.   Hada, Lidianelly and David received x-rays and over-the-counter

medication, and letters stating they could return to work the next day.

         294.   However, they felt too ill to return to work the next day, and also felt it

would not be safe to do so.

         295.   Hada therefore decided to return to Texas with her family.



                                             40
                     3:20-cv-03322-SEM-TSH # 1       Page 41 of 149




        296.   Hada, Lidianelly and David received no pay for any day after August 5,

2019.

        297.   Hada, David, and Lidianelly continued to experience related physical

and emotional effects of the August Event for months afterward, and they still

experience some of those effects.

Mario H. Gonzalez

        298.   In June 2019, Mario learned about a job opportunity in Illinois for that

summer.

        299.   Around that time, he met with FLC Arminda, at the Salinases’ home

in Alto Bonito, Texas, where he signed employment-related documents.

        300.   The first week of July 2019, Mario made the two-day trip from Texas

to Illinois in FLC Fidencio’s SUV, with six other workers.

        301.   In the summer of 2019, while working for Defendant PHI, Mario

stayed in a single motel room with his cousin, Plaintiff Ramon Hernandez Jr., and

two other people.

        302.   Mario noticed that his checks were generally short four or five hours a

week.

                                    The August Event

        303.   On August 5, 2019, Mario was working on one of Defendant PHI’s

fields when a plane passed overhead, spraying pesticides.

        304.   Mario immediately left the field, and could smell a very strong smell.

        305.   There was no water for him to wash up with, so he just got on his bus.



                                           41
                   3:20-cv-03322-SEM-TSH # 1       Page 42 of 149




      306.   He waited about fifteen minutes, but then FLC Fidencio got on the bus

to tell the Workers to return to work.

      307.   He went back into the field, and a few minutes later the plane came

back and sprayed again.

      308.   Again, Mario ran off the field.

      309.   There was no water to wash up.

      310.   He boarded the bus and they returned to the motel, where he

showered.

      311.   After and as a result of the August Event, Mario experienced

symptoms including headache, fatigue and weakness, but he still went to work.

      312.   He did not go to the hospital because he had no car or other way to get

there, and he understood that only the sickest people should go.

      313.   On August 7, 2020, a representative of PHI, Dylan Haun, confirmed to

a group of Workers that PHI would not cover medical bills for symptoms the

Workers were experiencing.

      314.   In the weeks that followed, Mario continued to feel related symptoms,

but did not seek medical treatment because he did not have transportation or

money to pay for such treatment.

      315.   Mario returned to Texas about ten days after the August Event.

      316.   For months afterward, Mario continued to experience symptoms as the

result of the August Event, and he still experiences some of those symptoms.




                                          42
                    3:20-cv-03322-SEM-TSH # 1           Page 43 of 149




Ramon Hernandez Jr.

       317.   Ramon had worked summers for FLC Fidencio and Defendant PHI

since about 1998.

       318.   In 2019, Ramon took a public bus from McAllen, Texas to Champaign,

Illinois.

       319.   Ramon signed his work-related documents after arriving in Illinois.

       320.   Ramon’s Worker Disclosure and Information Sheet provided that he

would earn $10 per hour.

       321.   Ramon’s first paycheck was short seven hours.

       322.   Another paycheck during the course of Ramon’s employment with

Defendant PHI was short about five hours, and otherwise each check was short

either three or four hours.

       323.   Ramon understood that many other workers had missing hours of pay,

and he believed he had no recourse at that time.

       324.   Ramon stayed in one room with Mario and two other men, where he

generally slept on the floor.

                                     The July Event

       325.   On July 23, 2019, Ramon entered the field when a helicopter passing

overhead sprayed him.

       326.   He immediately ran off the field.

       327.   Ramon could see and smell the spray.

       328.   He could also feel it hitting his face.



                                            43
                     3:20-cv-03322-SEM-TSH # 1        Page 44 of 149




       329.   He experienced symptoms including eye irritation and stinging lips, as

well as nausea.

       330.   Off the field, PHI managers urged Ramon and the other Workers to get

on the bus and leave right away.

       331.   They did not tell them to decontaminate first or provide them with

adequate facilities with which to do so.

       332.   No one called for medical assistance after this incident.

       333.   Back at the motel, Ramon was able to shower, but had to wait his turn.

                                    The August Event

       334.   On August 5, 2019, Ramon again was working in a field when he was

sprayed, this time by a plane passing overhead.

       335.   Ramon felt a great deal of spray hitting him, but he was deep within a

row and it took time to get off the field.

       336.   Once off the field, others were boarding the buses, but Ramon stayed

outside to try to get air.

       337.   About ten minutes later, Ramon became aware of an order to return to

the field, so Ramon returned.

       338.   The airplane came back and sprayed them again, and Ramon fled the

field again. In his rush to get off the field, he injured his knee.

       339.   Ramon had been doused with spray, so that his clothes were wet.

       340.   He began to experience symptoms, including his eyes and head hurting

badly, his eyes watering, and a burning sensation on his face.



                                             44
                      3:20-cv-03322-SEM-TSH # 1      Page 45 of 149




       341.    Once off the field, PHI managers said that it was time to leave.

       342.    Defendant PHI provided no way to shower at the field.

       343.    Ramon did not go to the hospital that day, although other Workers did.

       344.    That night, Ramon started to feel very ill.

       345.    Among other things, his heart was racing, his head and eyes hurt, his

face was burning, he felt weak, and he felt like he could not get enough air.

       346.    By the next day, Ramon had developed a rash on his forearms, and

still felt too ill to go to work.

       347.    He sought treatment at Carle Hospital.

       348.    Ramon received an x-ray and was prescribed an inhaler of albuterol for

his respiratory symptoms and triamcinolone for the rash on his forearms.

       349.    Ramon did not receive a letter stating when he could return to work.

       350.    The doctor told Ramon he did not know when Ramon would be ready to

return, and that Ramon would need a follow-up appointment for the doctor to make

that determination.

       351.    Ramon remained unable to work for several days, and missed at least

four days of pay.

       352.    Ramon (along with some others) worked for an additional week after

the contract was scheduled to end.

       353.    On the last day of work, the Workers returned to the motel at night,

and FLC Fidencio said they could not spend the final night in the motel, or even

take a final shower there before heading back to Texas.



                                           45
                   3:20-cv-03322-SEM-TSH # 1        Page 46 of 149




      354.   In all the years Ramon had worked for Defendant PHI, they had

always allowed him to sleep in the motel after the last day of work and begin the

drive back in the morning.

      355.   That same night, after having worked all day, Alberto Sr. gave Ramon

a ride back to Texas with the rest of the Montalvo family.

      356.   Ramon continued to experience symptoms of illness as the result of the

August Event for months afterward, and he still experiences some of those

symptoms.

Alberto Montalvo Sr.

      357.   In the spring of 2019, Alberto Sr. contacted FLC Fidencio about

working in Illinois for the summer, as he had done the previous year, driving other

workers from their lodging to the fields, between fields, and from the fields back to

their lodgings.

      358.   On or around May 4, 2019, Alberto Sr. met with the Salinases in

Texas, along with his son Alberto Jr., who was 17 years old at the time, to sign

employment-related documents.

      359.   These documents included a Worker Disclosure and Information

Statement that was the same as that which the other Workers had signed, except

that the provision for pay at $9.25 per hour was crossed out, and $15.00 per hour

was written in.

      360.   While Alberto Sr. understood that he would be driving the bus, his

Worker Disclosure and Information Statement indicated that he would be



                                          46
                   3:20-cv-03322-SEM-TSH # 1        Page 47 of 149




detasseling and performing related tasks.

      361.   Alberto Sr. drove himself, his wife, Alberto Jr., and two other minor

children (not parties) to Illinois, departing from Texas on July 3, 2019 and arriving

on July 5, 2019, two days before they were to start work.

      362.   During their time in Illinois, all five members of Alberto Sr.’s family

stayed in a single motel room in the Candlewood, which had only two beds.

      363.   The buses got very dirty from the fields, and Alberto Sr. considered it

his responsibility to keep the bus clean, but never received cleaning equipment from

Defendant PHI.

      364.   He used his personal funds to buy trash bags to clean up the trash

people left from their lunches. He also bought his own broom to sweep the bus.

      365.   For the first few weeks of work, Defendant PHI failed to pay him for

time spent driving the workers back to their lodging—his “clock” stopped when the

other Workers got off the field each day.

      366.   Only after Alberto Sr. and others complained did Defendant PHI start

to pay him for this time.

      367.   Alberto Sr. started work before the other Workers, arriving at the bus

each day about half an hour earlier to conduct a safety check.

      368.   However, his paychecks did not reflect this work.

      369.   In addition to these omissions, Alberto Sr. was missing two to three

hours of pay on about six other occasions in the middle and end of the season.

      370.   On several of these occasions, Alberto Sr. brought the shortfall to FLC



                                            47
                      3:20-cv-03322-SEM-TSH # 1        Page 48 of 149




Fidencio’s attention, who then added some, but not all, of the missing hours to his

next checks (e.g., two of three missing hours).

         371.   However, toward the end of the season, Alberto Sr. did not discuss the

missing hours on approximately two of the checks and was never compensated for

those hours of work.

                                      The July Event

         372.   In the afternoon of July 23, 2019, Alberto Sr. had just taken a group of

workers to the last field they were supposed to work that day.

         373.   Alberto Sr. saw a helicopter spraying a field right next to where

Workers were working.

         374.   Alberto Sr. started honking the horn of his bus to call the workers off

the field.

         375.   Alberto Sr. used his bus to pick up Workers who had left the field on

the opposite side.

         376.   Workers boarded the bus directly, without washing themselves off

first.

         377.   Defendant PHI did not provide the Workers with adequate facilities to

decontaminate before they got on the bus.

                                     The August Event

         378.   In the late afternoon of August 5, 2019, Alberto Sr. saw and heard an

airplane that appeared to be passing over the field the Workers were in.

         379.   Alberto Sr. could see that it was spraying a liquid.



                                             48
                    3:20-cv-03322-SEM-TSH # 1       Page 49 of 149




       380.   Alberto Sr. went to look for a PHI safety supervisor, but could not find

one.

       381.   After a few minutes, multiple PHI safety supervisors appeared and

told the drivers to get the workers out, so Alberto Sr. started honking his horn.

       382.   From where he was, off the field, Alberto Sr. could smell pesticides

very strongly.

       383.   After and as the result of the August Event, Alberto Sr. experienced

reactions including eye irritation, nose irritation, and coughing.

       384.   FLC Fidencio told the Workers to shower and wash their clothes once

they got back to the motel.

       385.   That evening, Alberto Sr. and Alberto Jr. went to OSF Hospital. They

were frightened after seeing people who were extremely ill, and Alberto Jr. was

experiencing symptoms, including seeming disoriented.

       386.   At OSF, Alberto Sr. received a diagnosis of errythemidis sclera,

redness and inflammation of his eyes. He also received an x-ray.

       387.   The doctor gave him a letter stating he could return to work the next

day.

       388.   Alberto Sr. and his family returned to Texas about one week after the

contract was supposed to end.

       389.   For months after the August Event, Ramon continued to experience

related symptoms of illness, and he still experiences some of those symptoms.

Alberto Montalvo Jr.



                                          49
                     3:20-cv-03322-SEM-TSH # 1           Page 50 of 149




        390.   In the spring of 2019, Alberto Jr.’s father, Alberto Sr., contacted FLC

Fidencio about working in Illinois for the summer, as he had done the previous

year.

        391.   Alberto Jr. went along with Alberto Sr. to sign their work-related

documents in Texas.

        392.   Alberto Jr. traveled to Illinois with Alberto Sr., as well as his mother

and two siblings (not parties), departing from Texas on July 3, 2019 and arriving on

July 5, 2019, two days before they were to start work.

        393.   During their time in Illinois, all five members of Alberto Jr.’s family

stayed in a single motel room in the Candlewood.

        394.   During the middle of the summer, about five of Alberto Jr.’s checks

were short about five hours each.

        395.   On several occasions, he pointed out the shortfall to FLC Fidencio, who

would add some, but not all, of the shortfall to his next check.

        396.   However, toward the end of the season, Alberto Jr. did not discuss the

missing hours on approximately two of the checks and was never compensated for

those hours of work.

                                     The July Event

        397.   In the afternoon of July 23, 2019, Alberto Jr. was working in a field

when he saw a helicopter pass over him.

        398.   Alberto Jr. heard people start yelling.

        399.   Moments later, he heard buses honking their horns, which he knew



                                            50
                     3:20-cv-03322-SEM-TSH # 1      Page 51 of 149




meant the workers should get off the field.

      400.   He did so, but left on the side opposite to where the buses were.

      401.   In that area, PHI provided no facilities for washing up, and he had to

wait there until the buses came to pick him up, along with other Workers who had

left the same way.

      402.   The bus ride back to the motel took about 45 minutes, and he was not

able to shower until he got back to his room.

                                  The August Event

      403.   On August 5, 2019, Alberto Jr. was working in a row by himself when

he saw a plane passing overhead.

      404.   Alberto Jr. smelled a strong chemical odor, and he ran off the field.

      405.   After other Workers came off the field, PHI managers were trying to

determine who had been hit by spray, and Alberto Jr. let them know he may have

been hit by spray.

      406.   PHI provided no shower, just a small hose that the Workers would use

to wash their hands.

      407.   He could not take all of his clothes off because there was no privacy, so

he took off only his shirt, leaving his pants, socks and shoes on.

      408.   He washed his upper body with cold water and dish soap.

      409.   Alberto Jr. then saw that Workers were returning to the field and

understood that a PHI Safety Manager had ordered the Workers to return.

      410.   However, Alberto Jr. did not go back into the field after he finished



                                          51
                    3:20-cv-03322-SEM-TSH # 1        Page 52 of 149




washing up.

       411.   Alberto Sr. told Alberto Jr. to sit on the bus, and he did.

       412.   Alberto Jr. started experiencing symptoms, including a bad headache.

       413.   Defendant PHI provided no blanket or towel after he has washed down

with a hose, so he remained cold and wet during the entire trip back to the motel.

       414.   Once they arrived back at the motel, Alberto Jr. and his father felt

scared about what had happened, and decided to go to OSF Hospital.

       415.   Alberto Jr. was experiencing a range of symptoms, including headache

and nausea, and he felt dizzy, light-headed and confused.

       416.   Alberto Jr. received chest x-rays and Meclizine, a medication for the

nausea and dizziness.

       417.   A doctor gave him a letter stating he could return to work the next

day.

       418.   However, the next day, Alberto Jr. felt too sick to work, so he stayed at

the motel. He was not paid for that day.

       419.   After and as the result of the August Event, Alberto Jr. continued to

experience related symptoms.

       420.   He and his family returned to Texas about a week after the contract

ended.

Consuelo Diana Perez, Adrian Perez, and A.P.

       421.   Around June of 2019, as she had done in the past, Consuelo contacted

FLC Arminda, saying she and her family needed work for the upcoming summer.



                                           52
                      3:20-cv-03322-SEM-TSH # 1      Page 53 of 149




         422.   Consuelo had to miss an appointment to register, and when she called

to reschedule, she learned that no more openings remained.

         423.   Consuelo managed to secure another job in Indiana, where she

traveled with her children, Adrian (then 17 years old) and A.P. (then 15 years old)

and three non-party family members.

         424.   On July 7, 2019, when they arrived in Indiana, Consuelo learned that

Adrian and A.P. would not be permitted to work, so she called FLC Arminda again

to see if any jobs had opened.

         425.   FLC Arminda told her that there was work for Consuelo, Adrian, and

A.P., so Consuelo drove with her family to Illinois the next day.

         426.   On or around July 7, 2019, in Illinois, Consuelo signed employment-

related documents on behalf of herself as well as Adrian and A.P., including Worker

Disclosure and Information Statements.

         427.   The Salinases told Consuelo that she and her family would stay at the

WoodSpring, and that she would receive a stipend in her paycheck to cover the

motel.

         428.   Each week, FLC Fidencio told Consuelo how much they owed for the

motel; Consuelo paid him, and he paid the motel.

         429.   Consuelo, A.P., and another family member stayed in one room, and

Adrian stayed in another room with other family members.

         430.   During the course of the summer, Consuelo, Adrian and A.P. each

occasionally noticed that their checks were short some hours of pay.



                                           53
                      3:20-cv-03322-SEM-TSH # 1        Page 54 of 149




         431.   Each of them had this occur on approximately two separate occasions.

         432.   Each time this occurred, they pointed out the shortfalls to FLC

Arminda, who added the missing hours to the next week’s check.

                                     The August Event

         433.   On August 5, 2019, Consuelo, Adrian and A.P. were all working in a

field.

         434.   A.P. had just finished her row and was waiting for Consuelo to come

out when a PHI manager warned her that there was a plane overhead.

         435.   She called Consuelo to get out of the field.

         436.   Consuelo ran out of the field and caught up to A.P.

         437.   Adrian saw the plane but did not realize what was happening, and he

finished working through his row.

         438.   When he came off the field, one of the workers known as “pushers,”

whose job it was to manage workers in the rows, let him know that some workers

were going back to the buses, but he should wait to see if he should go back in or

not, so he waited there.

         439.   Consuelo and A.P., meanwhile, were on their way back to the bus.

         440.   As they walked toward the bus, A.P. heard a PHI manager tell FLC

Arminda to put the workers back into the field.

         441.   Consuelo, who has asthma, was experiencing symptoms, including

having trouble breathing. She was afraid, because her asthma is usually controlled.

         442.   Consuelo and A.P. boarded the bus.



                                             54
                       3:20-cv-03322-SEM-TSH # 1         Page 55 of 149




         443.   A PHI manager came onto the bus and asked people if they felt ill.

         444.   Consuelo said she did, and the manager told her to rinse off with

water.

         445.   Consuelo got off the bus to wash up, and A.P. went with her.

         446.   A.P. did not want to go back into the field without Consuelo, so she

walked with her to where the water was.

         447.   On the way, A.P. and Consuelo saw Adrian near a row.

         448.   The pusher had told him to go back in, and he was getting ready to do

so.

         449.   Consuelo told A.P. to go with her brother.

         450.   Adrian and A.P. returned to the field.

         451.   Consuelo did not feel well enough to go with them, but after washing

up, she also returned to the field.

         452.   After a time, Consuelo heard a girl screaming, and everyone was called

off the field again.

         453.   Adrian and A.P. both exited the field on the side opposite to where the

buses were.

         454.   After they emerged on that side, however, they heard a worker

speaking by two-way radio to FLC Fidencio.

         455.   Adrian and A.P. could hear FLC Fidencio on the worker’s two-way

radio indicating that PHI management told him to have the Workers go back

through the field.



                                            55
                      3:20-cv-03322-SEM-TSH # 1        Page 56 of 149




         456.   The worker asked whether FLC Fidencio was sure, and he again

indicated PHI management said they were to go through the field.

         457.   Adrian and A.P. started returning back through the field, a walk that

takes about 15 or 20 minutes.

         458.   A.P. began to feel symptoms including nose, eye, and skin irritation.

         459.   Adrian started to feel symptoms including dizziness and nausea; he

started to cough and gag, and he fell.

         460.   Adrian struggled to get out of the field until two other Workers, Luis

and Miguel, came to help him get up, and they brought him to a water station.

         461.   When he came out of the field, Adrian continued to experience

exposure effects, including red and watering eyes.

         462.   A PHI manager told him to wash his face, giving him some dish soap.

         463.   The first water station he tried did not work, so he went to the other to

drink.

         464.   Adrian washed his face with soap and water before getting back on the

bus.

         465.   Consuelo, meanwhile, was also experiencing symptoms, including

irritation of her nose, throat, skin and eyes, and continued to have difficulty

breathing.

         466.   A.P. was also experiencing effects of the event.

         467.   Once on the bus, Adrian felt very ill. His eyes were still red and

watering, and he was experiencing additional symptoms, including gagging and



                                             56
                       3:20-cv-03322-SEM-TSH # 1       Page 57 of 149




feeling faint.

       468.      Consuelo told another worker she was afraid, and that worker, seeing

how ill Adrian was, called FLC Fidencio to ask whether they could go to a hospital

instead of returning to the motel.

       469.      FLC Fidencio responded that they should just go straight to the motel,

and that the healthcare staff of Defendant PHI would come and treat Adrian there.

       470.      FLC Fidencio told them not to call an ambulance.

       471.      When they arrived at the motel, they found that Defendant PHI had no

healthcare workers there.

       472.      By this time, Adrian’s symptoms included extreme pallor as well as

dizziness, gagging, retching and vomiting.

       473.      He also had an open cut on his arm that did not exist before the event.

       474.      Consuelo and A.P. feared Adrian was dying.

       475.      Consuelo called FLC Fidencio and told him they needed to call an

ambulance, and he told her to do what was needed.

       476.      A family member called for an ambulance.

       477.      An ambulance arrived, and healthcare workers gave Adrian oxygen.

       478.      Consuelo went with Adrian in the ambulance to OSF.

       479.      After the ambulance took Consuelo and Adrian to OSF, A.P.’s older

sister drove A.P. there in Consuelo’s car.

       480.      Consuelo, Adrian, and A.P. saw Dylan Haun and FLC Fidencio’s son

George at OSF.



                                             57
                    3:20-cv-03322-SEM-TSH # 1      Page 58 of 149




      481.    Haun berated Consuelo for calling the ambulance.

      482.    Haun told medical staff that the Workers were not injured.

      483.    Health care providers at OSF gave Consuelo, Adrian and A.P. chest x-

rays and discharged them.

      484.    After Consuelo, Adrian and A.P. were discharged, they had just arrived

back at the motel when FLC Fidencio called Consuelo, and said Haun needed the

family to return to the hospital to so that he could examine their discharge papers.

      485.    When Consuelo arrived back at the hospital, Haun was talking to the

hospital staff member who had registered her family.

      486.    Consuelo, Adrian and A.P.’s discharge papers did not say when they

could return to work.

      487.    Haun stated he wanted to speak to Adrian’s doctor, and wanted to

know why they had been placed “in workers’ comp.”

      488.    Adrian’s doctor, Dr. Kole, had gone home, and Haun asked to see a

supervisor.

      489.    A nurse then gave Consuelo, Adrian and A.P. return-to-work letters

that indicated that Dr. Kole had cleared them all to return to work the next day.

      490.    However, Adrian continued to be very ill that night, and the next day,

his nausea was worsening, among other symptoms, so Consuelo brought him back

to OSF.

      491.    Adrian’s doctor asked Consuelo why she had allowed Adrian to return

to work, saying he should not have been permitted to return.



                                          58
                     3:20-cv-03322-SEM-TSH # 1      Page 59 of 149




        492.   Consuelo showed him Adrian’s return-to-work letter, which indicated

that Adrian should be well enough to work to work that day. (She had not, in fact,

allowed him to return to work, as he was far too ill.)

        493.   Adrian was the only family member to receive treatment on August 6,

2019.

        494.   On August 6, 2020, Dr. Kole ordered bloodwork and an x-ray.

        495.   Adrian also received prescription anti-nausea medication that day.

        496.   On August 6, 2019, the doctor gave Adrian a letter indicating he

should be off work from August 6, 2019 through August 8, 2019, and that he could

return to work on August 9, 2019.

        497.   After about a week Adrian tried to return to work, but found he was

too ill to work due to symptoms related to the August Event, particularly from

gagging and nausea he continued to experience.

        498.   Consuelo missed about four days of work, both because she herself did

not feel well enough to return, and because she needed to take care of Adrian.

        499.   Consuelo worked a total of about one more week after the August

Event, to the end of the season, before the family returned to Texas.

        500.   After and as the result of the August Event, Consuelo, Adrian, and

A.P. continued to experience related physical and emotional effects for months, and

they still experience some of those effects.




                                           59
                     3:20-cv-03322-SEM-TSH # 1       Page 60 of 149




Liliana Rodriguez, E.R., Patricia Rodriguez, V.A., and Vanessa Guzman

        501.   In spring of 2019, Liliana learned of an employment opportunity in

Illinois that summer.

        502.   Liliana drove to Illinois with her two daughters, E.R. (then 15 years

old) and Patricia (then 16 years old); her nephew, V.A. (then 15 years old); and her

niece, Vanessa (then 17 years old), in Liliana’s car.

        503.   Liliana spoke to FLC Fidencio in Texas and received documents there,

but Liliana signed new employment-related documents on behalf of herself or her

minor family members, and received Written Disclosure and Information Sheets, on

or around July 11, 2019, after the family had arrived in Illinois.

        504.   Liliana’s Written Disclosure and Information Sheet was in English

only.

        505.   Liliana does not read or speak English.

        506.   Liliana also signed Written Disclosure and Information Sheets on

behalf of E.R., Patricia, V.A., and Vanessa, and those sheets were also in English

only.

        507.   While in Illinois, Liliana, E.R., Patricia, V.A., and Vanessa stayed

together in a single motel room at WoodSpring, which had two beds. Usually

Liliana and the girls slept in the beds and V.A. slept on the floor.

        508.   On two occasions Patricia’s checks did not reflect all the hours she

worked. The first time, around the middle or end of July, she was missing four




                                           60
                     3:20-cv-03322-SEM-TSH # 1        Page 61 of 149




hours, and the second time, around the middle of August, she was missing about

three hours.

      509.     Liliana spoke to FLC Fidencio about the missing hours, but he refused

to pay her for those hours.

                                     The July Event

      510.     In the afternoon of July 23, 2019, Liliana, E.R., Patricia, V.A. and

Vanessa were all working in a field.

      511.     Liliana and Patricia were working not far from each other.

      512.     E.R. and Vanessa arrived slightly later, and had just begun working in

their rows.

      513.     Liliana went to take a bathroom break in a portable toilet just outside

the field, not far from where she was working.

      514.     She noticed a helicopter nearby, but did not think there was any

danger, because they were so visible in their orange hats.

      515.     After Liliana left, Patricia saw the helicopter fly overhead again and

smelled a strong, bad odor.

      516.     Patricia ran off the field to the portable toilets where Liliana was and

started knocking on the door, to tell her to come out so they could get on the bus.

      517.     When Liliana came out of the portable toilet, they both could see the

helicopter spraying.

      518.     Liliana and Patricia felt the spray hitting their faces.

      519.     Liliana could feel her mouth and lips becoming numb.



                                            61
                    3:20-cv-03322-SEM-TSH # 1        Page 62 of 149




       520.   Liliana, Patricia, and the other Workers who had already gotten off the

field took their neon orange hats and were waiving them at the helicopter to signal

that people were still in the field.

       521.   E.R. and Vanessa had arrived to the field slightly later than their

family members, and had just started working on their row when they heard the

buses’ horns honking, which they knew meant to get out of the field.

       522.   Vanessa felt a mist hit her.

       523.   She and E.R. ran. She looked for other family members but could not

find them.

       524.   Vanessa could feel her face began to sting.

       525.   V.A. also saw the helicopter pass overhead, and felt a spray mist

hitting his arms, where he had rolled up his sleeves.

       526.   V.A. immediately ran off the field.

       527.   They could smell an extremely strong, bad smell, which caused

symptoms including bad headache and nausea.

       528.   After Liliana, Patricia, E.R. and Vanessa left the field, they all got

directly on the bus.

       529.   Defendant PHI did not provide Liliana, Patricia, E.R. and Vanessa

with adequate facilities to decontaminate before they got on the bus.

       530.   People were saying the spray had been pesticides, and Vanessa ran off

the bus again to find a way to wash her face and hands. She only rinsed with water

because there was no soap.



                                             62
                    3:20-cv-03322-SEM-TSH # 1         Page 63 of 149




      531.    Her skin felt irritated, so she took off her outer shirt, but she could not

take off the rest of her clothes because there was no privacy.

      532.    There was nothing else she could do for relief.

      533.    V.A. was able to wash his face and hands, and he took off the outer

layer of his clothing before boarding the bus.

      534.    Someone told Liliana to take a bottle of water that was on the bus and

use it to rinse her mouth and lips, which she did. She also took off her outer shirt.

      535.    Otherwise, she was not able to rinse off at that time.

      536.    Patricia also used some drinking water from a water bottle to rinse her

face and hands on the bus.

      537.    Immediately after and as the result of the July Event, Liliana

experienced symptoms including numbness of her face, bad headache, eye irritation,

and nausea.

      538.    E.R. also experienced related symptoms, including, during the bus ride

back to the motel, a nosebleed.

      539.    Patricia also experienced related symptoms, including numbness of her

mouth and tongue, bad headache, dizziness, and nausea.

      540.    V.A. also experienced related symptoms, including eye irritation and

chest tightness.

      541.    Vanessa also experienced related symptoms, including skin irritation.

      542.    All five family members took turns showering after they returned to

the motel.



                                           63
                    3:20-cv-03322-SEM-TSH # 1        Page 64 of 149




       543.   They washed everything they had worn that day.

       544.   Patricia tried to eat but vomited.

       545.   The next morning, E.R. also vomited and could not eat.

       546.   No one in the family felt well enough to work.

       547.   E.R. nonetheless did go to work that day, but the rest of the family did

not.

       548.   Liliana told FLC Fidencio they could not work, which angered him.

       549.   In the days following the July Event, Liliana’s symptoms included skin

irritation and blisters filled with clear fluid.

       550.   Liliana’s arms looked like they had suffered burns.

       551.   Over the following two weeks the condition worsened and became more

painful.

       552.   Very soon after the July Event, Vanessa started to experience

resulting symptoms, including very bad migraines and nausea.

       553.   After and as a result of the July Event, Liliana, E.R., Patricia, V.A.

and Vanessa all felt continuing physical and emotional effects.

       554.   In particular, over the next few weeks, V.A.’s eye irritation and chest

tightness continued with such severity that he could not work or sleep.

       555.   The family’s illness caused them to miss a lot of work in the weeks

following the July Event.

       556.   Liliana sought treatment for the family during this time, calling local

clinics, but they either did not have available appointments, did not treat eye



                                            64
                     3:20-cv-03322-SEM-TSH # 1      Page 65 of 149




conditions, or did not speak Spanish.

      557.   On or around August 8, 2019, Liliana contacted Dylan Haun, PHI’s

Safety Supervisor, by calling him from the motel.

      558.   Vanessa interpreted Spanish to English for Liliana.

      559.   Liliana told Haun that V.A. and other family members were ill, and he

responded by telling her that he did not care what happened to them, and then

hung up.

      560.   Shortly after that, Liliana and V.A. saw another PHI manager in the

lobby, and asked him for help.

      561.   That PHI manager did not help them either.

      562.   On August 8, 2019, Liliana took V.A. to the emergency room at Carle

Hospital so that his eyes could be treated.

      563.   V.A. received a diagnosis of bacterial conjunctivitis and a prescription

for erythromycin.

      564.   The doctors gave V.A. a letter stating he could return to work August

11, 2019.

      565.   On August 10, 2019, FLC Fidencio was angry and abusive toward

Liliana, saying her family members were not working enough, and he told them to

leave immediately.

      566.   Liliana then left Illinois with her family to return to Texas.

      567.   On August 16, 2019, V.A. saw a doctor at Edinburg Vision Center in

Edinburg, Texas, who examined V.A. and diagnosed him with acute atopic



                                          65
                    3:20-cv-03322-SEM-TSH # 1       Page 66 of 149




conjunctivitis in both eyes, for which he prescribed neomycin; and anterior uveitis

in both eyes, for which he prescribed cyclopentolate.

      568.   V.A. did not have a history of these conditions.

      569.   Liliana, E.P., Patricia, V.A., and Vanessa continued to experience

related physical and emotional effects of the July Event for months afterward, and

they still experience some of those effects.

Gilbert Sanchez Jr.

      570.   In the spring or early summer of 2019, Gilbert learned about a job

opportunity in Illinois that summer.

      571.   He spoke to FLC Fidencio on the phone and Fidencio sent him his

Worker Disclosure and Information Statement.

      572.   The Worker Disclosure and Information Statement provided that he

was to receive a stipend of $120 upon arrival.

      573.   Gilbert took a public bus from Texas to Illinois.

      574.   Gilbert did not receive his $120 stipend upon arrival (or at any time).

      575.   In Illinois, Gilbert shared a room with his friends, Miguel and Luis,

and one other man they did not know.

      576.   The Salinases required that they stay four to a room, and were

therefore forced to stay with a stranger.

      577.   Gilbert paid FLC Fidencio in cash for the motel.

      578.   Gilbert noticed that about two of his checks were missing hours, which

he never recovered.



                                            66
                      3:20-cv-03322-SEM-TSH # 1        Page 67 of 149




                                     The August Event

         579.   In the afternoon of August 5, 2019, Gilbert was working in one of PHI’s

fields when suddenly a plane passed overhead spraying pesticides.

         580.   The pesticide spray hit his body.

         581.   Gilbert ran off the field and reported what happened to several

managers.

         582.   Gilbert told them that he had been hit by a lot of pesticides, and they

told him to wash up with soap and water.

         583.   Gilbert was able to wash his face, arms, and torso, but he did not

shower completely. He had to keep his pants on because there was no privacy.

         584.   After washing off, he boarded the bus.

         585.   After and as the result of the August Event, Gilbert experienced a

range of symptoms.

         586.   Among other things, he felt dizzy and exhausted, and was spitting up

blood. He vomited several times, and his face was swollen and itchy.

         587.   The next day, Gilbert could not work and still felt ill and very

nauseated, and he decided to go to Carle Hospital.

         588.   His roommate, Luis Sifuentes, was also very ill, so Gilbert took him

along.

         589.   At the hospital, medical staff took an x-ray, finding “small nodular

densities,” and administered a blood test.

         590.   Gilbert’s blood test indicated an abnormality, low creatinine, and the



                                             67
                    3:20-cv-03322-SEM-TSH # 1       Page 68 of 149




doctor told him to drink a lot of water to address this problem, which can be caused

by water loss.

      591.   The doctor treating Gilbert prescribed azithromycin, Benadryl, and

diphenhydramine.

      592.   In the weeks and months that followed, Gilbert continued to

experience symptoms of illness resulting from the August Event, some of which he

continues to experience.

Luis Alonzo Sifuentes and Miguel Sifuentes

      593.   In spring of 2019, Luis and Miguel learned of an opportunity to work

in Illinois that summer.

      594.   They called FLC Fidencio, who told Luis and Miguel to come to the

Salinas home in Texas, where they discussed the position with Arminda Salinas

and signed employment-related documents.

      595.   Luis and Miguel left for Illinois around the first week of July,

carpooling with another worker in that worker’s pickup truck.

      596.   When they arrived in Illinois, they met FLC Fidencio, who showed

them to their lodging at WoodSpring.

      597.   They shared a single room with their friend, Gilbert, and one other

worker they did not know. Since there were only two beds in the room, two workers

slept on the floor each night.

      598.   Luis’s checks were nearly always short one or two hours per day he

worked, which added up to about eight to ten hours per week.



                                          68
                      3:20-cv-03322-SEM-TSH # 1        Page 69 of 149




         599.   Miguel’s checks were nearly always short one or two hours per day he

worked, which added up to about eight to ten hours per week.

                                      The July Event

         600.   On July 23, 2019, in the afternoon, Luis and Miguel were both at work

in a field when a helicopter came by, lowered, and sprayed.

         601.   Luis and Miguel could see a substance falling from the helicopter, and

they could feel a mist hitting them.

         602.   They ran off the field.

         603.   Defendant PHI did not provide Luis and Miguel with adequate

facilities to decontaminate before they got on the bus, and neither of them did so.

         604.   Neither Luis nor Miguel were able to shower until they returned to the

motel.

         605.   After and as the result of this event, both Luis and Miguel experienced

related physical and emotional effects.

                                     The August Event

         606.   On August 5, 2019, also in the afternoon, Luis and Miguel were both

working in one of Defendant PHI’s fields.

         607.   Luis and Miguel both saw an airplane spraying overhead.

         608.   They were both sprayed so thoroughly that their clothes felt wet. The

substance had a strong smell.

         609.   When they realized what was happening, they ran off the field as

quickly as they could.



                                            69
                     3:20-cv-03322-SEM-TSH # 1          Page 70 of 149




        610.   After some time, FLC Fidencio told them to go back to work, so Luis

and Miguel went back into the field.

        611.   Luis’s clothes were still wet, and the smell was extremely strong.

        612.   Miguel started feeling sick after returning to the field.

        613.   Luis and Miguel saw the plane return and fly over the buses.

        614.   When they heard the buses’ horns honking, they again ran off the field.

        615.   Luis and Miguel both exited the field on the side opposite to where the

busses were.

        616.   When they emerged on that side, the pushers directed them to walk

back through the field to get to the side where the buses were.

        617.   Luis and Miguel saw Adrian Perez coughing and gagging, and then

fall, so they helped him get up and out of the field.

        618.   While they were off the field, they were preoccupied with trying to help

Adrian.

        619.   Defendant PHI did not provide Luis and Miguel with adequate

facilities to decontaminate, or even direct or instruct them to rinse off in any way,

and they did not do so.

        620.   PHI did not provide them with any medical attention at the field or

offer to transport them to a health facility.

        621.   After trying to help Adrian, they left him with his family and the

FLCs.

        622.   Miguel started to experience symptoms including dizziness and



                                            70
                   3:20-cv-03322-SEM-TSH # 1           Page 71 of 149




fatigue, and needed to sit down.

      623.   Luis and Miguel both boarded the bus to go back to the motel.

      624.   After arriving back at the motel, Luis and Miguel continued to try to

help Adrian and his family until an ambulance came.

      625.   Luis and Miguel gave Adrian water and milk to drink so that he would

throw up the poison he had ingested.

      626.   Adrian did throw up.

      627.   After the ambulance came to bring Adrian to the hospital, Luis and

Miguel showered and changed their clothes.

      628.   By that time, about three hours had passed since they had been

sprayed.

      629.   Luis was experiencing a range of symptoms, including a bad sore

throat, and he also started vomiting and suffering from diarrhea about every 20

minutes.

      630.   Miguel was also feeling extremely ill, with a range of symptoms

including exhaustion, chest pain, stomach pain, headache, and diarrhea. He felt

weak and faint.

      631.   Miguel did not go to the hospital, because he understood that

Defendant PHI was only bringing the most severely ill people to the hospital, and

he worried that he could not afford to pay the bill.

      632.   The next day, Luis was still experiencing symptoms including a sore

throat and headache, and he had developed a rash on his wrists. He was also still



                                          71
                      3:20-cv-03322-SEM-TSH # 1        Page 72 of 149




suffering from diarrhea every hour.

        633.    Luis could not work that day.

        634.    Gilbert had a car, so Luis went with Gilbert to Carle Hospital.

        635.    Luis told the doctor about the exposure that had occurred the day

before.

        636.    Because staff at Carle had been there the day before when other

Workers had reported being sprayed, the doctor treating Luis was able to tell him

the pesticides that had been used.

        637.    The doctor stated that Luis’s symptoms were very likely due to

exposure to those pesticides.

        638.    The doctor prescribed Luis Ioperamide for diarrhea and Triancinolene

for his rash.

        639.    The doctor told Luis to go home and rest, and he received a letter

stating he should not work for one week, so he did not.

        640.    He received no pay for the days of work that he missed.

        641.    After and as the result of the August Event, Luis continued to feel ill.

        642.    Luis continued to take his prescribed medications for months after the

August Event, as his symptoms continued.

        643.    Some symptoms continued even after Luis completed his course of

medications, and some still continue.

        644.    After and as the result of the August Event, Miguel also continued to

feel ill.



                                             72
                      3:20-cv-03322-SEM-TSH # 1      Page 73 of 149




         645.   Miguel did not miss any days of work after the August event, but on

one day was so ill that he spoke to a PHI safety manager on site, who told him he

could rest for a while on the bus.

         646.   Miguel continued to experience related physical and emotional effects

of the August Event for months afterward, and he still experiences some of those

effects.

Ediel Tanguma Trevino

         647.   In May 2019, FLC Fidencio recruited Ediel to do detasseling work for

Defendant PHI.

         648.   Ediel met FLC Fidencio at the Salinases’ home in Alto Bonito, Texas,

and signed employment-related documents there.

         649.   Ediel’s Worker Disclosure and Information Statement indicated that

he would be detasseling and performing related tasks.

         650.   On July 3, 2019, Ediel drove one of FLC Fidencio’s SUVs to Illinois,

taking three other workers with him.

         651.   While in Illinois, Ediel and two other men stayed in a room with two

beds. He and the two other workers took turns sleeping on the beds and sleeping on

an air mattress they had purchased.

         652.   For the first few weeks of his employment, FLC Fidencio had Ediel

haul the portable toilets in the same SUV he had driven from Texas from field to

field.

         653.   On one occasion Ediel noticed that pay for several hours were missing



                                            73
                      3:20-cv-03322-SEM-TSH # 1        Page 74 of 149




from his paycheck; he notified FLC Fidencio, who added pay for those hours to his

next check.

                                     The August Event

         654.   In the afternoon of August 5, 2019, Ediel was working in a field

detasseling corn.

         655.   As he was working, Ediel saw an airplane pass over him, spraying, and

heard other workers start screaming.

         656.   Ediel’s clothes were wet from the spray.

         657.   Ediel ran out of the field.

         658.   FLC Fidencio was nearby to where Ediel came off the field.

         659.   FLC Fidencio told Ediel that the spray was nothing bad.

         660.   After about 15 minutes, Ediel heard FLC Arminda tell FLC Fidencio

by two-way radio that a “safety” had told her to tell the Workers to go back into the

field.

         661.   FLC Fidencio told Ediel and the other Workers to go back into the field

to work.

         662.   Ediel returned to the field to work.

         663.   While in the middle of a row working, Ediel heard screaming again.

He was confused, so he again left the field.

         664.   The plane came back, and was flying low.

         665.   Ediel smelled an odd smell, and as he was running out, Ediel’s eyes

hurt very badly, and he could barely see.



                                              74
                     3:20-cv-03322-SEM-TSH # 1       Page 75 of 149




       666.   Once he got out, Ediel waited with other Workers to receive soap to

wash with.

       667.   A safety gave him soap and told him to wash his arms.

       668.   Ediel washed his face, arms, and hands.

       669.   Ediel’s eyes were red. He felt blinded, and his mouth felt so numb that

he could not talk.

       670.   Ediel also experienced a range of other symptoms after and as the

result of the August Event, including irritation of his skin, which hurt and stung.

       671.   After the bus ride back to their motel, Ediel washed up.

       672.   While other Workers went to the hospital that evening, Ediel did not

go, because he had no transportation, and he feared he would lose his job if he went.

       673.   Among other symptoms, Ediel could still barely talk. His skin felt cold

and his eyes still appeared very red.

       674.   Ediel felt too ill to work the next day, but did not miss any days of

work after that. He was not paid for his one sick day.

       675.   Ediel continued to experience physical and emotional effects of the

August Event for many months afterward, and he still experiences some of those

effects.

Judith Valdez and S.V.

       676.   In the spring of 2019, Judith learned about an opportunity to work in

Illinois that summer, and contacted FLC Fidencio.

       677.   On or around May 9, 2019, she and her then 15-year-old daughter,



                                           75
                      3:20-cv-03322-SEM-TSH # 1        Page 76 of 149




S.V., met with FLC Fidencio in Texas to sign employment-related documents.

         678.   Judith also signed on behalf of her daughter, S.V.

         679.   Around the first week of July 2019, Judith and S.V. made the trip to

Illinois together by car.

         680.   During their time in Illinois, Judith and S.V. lived in a single motel

room.

         681.   On several occasions, Judith noticed that their checks were short some

hours of pay.

         682.   When she pointed out the shortfalls to FLC Fidencio, he added the

missing hours to their checks for the following week.

                                      The July Event

         683.   In the afternoon of July 23, 2019, Judith and S.V. were about to enter

a field to work when they saw a helicopter that was spraying pesticides on another

field nearby.

         684.   S.V. saw the helicopter fly over the field they were about to enter, and

heard the bus drivers honking their horns to notify workers to leave the field.

         685.   S.V. and her mother tried to tell the other workers to get out of the

field.

         686.   S.V. saw spray coming out of the helicopter.

         687.   After this incident, no one told them to wash off or seek medical

attention.

         688.   They simply boarded the buses and returned to the motel.



                                             76
                     3:20-cv-03322-SEM-TSH # 1        Page 77 of 149




                                    The August Event

        689.   In the afternoon of August 5, 2019, Judith and S.V. were working in a

field when S.V. saw a plane and called out to her mother.

        690.   They both saw the plane flying low and watched as it passed overhead.

        691.   Judith and S.V. both saw spray coming from the plane.

        692.   As they ran out, Judith felt liquid make contact with her face and

neck, and smelled a strong smell.

        693.   S.V. also felt a mist hitting her, mostly on her face and neck.

        694.   They both fled the field as quickly as possible.

        695.   Judith started to feel odd and sick.

        696.   After and as the result of the August Event, Judith felt a range of

symptoms, including red and burning eyes, numbness of her lips, and dry mouth.

        697.   She also felt her throat closing, making it hard to breathe, and she

could not stop blinking, as her eyes felt very dry and they hurt.

        698.   After and as the result of the August Event, S.V. also felt a range of

symptoms, including a burning sensation on her lips and face and a rash on her

neck.

        699.   They saw FLC Fidencio after they exited the field.

        700.   FLC Fidencio told Judith and S.V. that there was soap and water on

the side of the field opposite to the side where they had run off.

        701.   They therefore went back through the field to get to that side, so they

could wash off.



                                            77
                     3:20-cv-03322-SEM-TSH # 1       Page 78 of 149




       702.    FLC Fidencio crossed through the field that way as well.

       703.    When they reached the other side, PHI managers asked them if they

were OK.

       704.    Judith and S.V. waited for FLC Arminda, who had left to retrieve soap,

and then rinsed and washed their hair, faces and necks, taking off their outer

clothes.

       705.    Around the time Judith and S.V. were washing up, they began to

experience additional symptoms, including dizziness.

       706.    When they were finished washing up, FLC Arminda told them to get

on the bus.

       707.    As they walked to the bus, Judith saw and heard FLC Fidencio receive

a call and say something to the effect of, “You want me to send them back in?”

       708.    FLC Fidencio then walked ahead of them and told a group of workers

to go back in.

       709.    Judith and S.V. did not return to the field, instead boarding the bus.

       710.    Defendant PHI provided them with no medical assistance of any kind

at the site.

       711.    When they got back to the motel, Judith and S.V. took turns

showering.

       712.    Both were experiencing a range of symptoms, including nausea.

       713.    Both of them vomited.

       714.    Judith was afraid for herself and S.V., so Judith decided they should



                                           78
                     3:20-cv-03322-SEM-TSH # 1      Page 79 of 149




both go to the hospital.

       715.   Judith did not feel well enough to drive, so another worker drove them

to OSF.

       716.   Medical staff examined Judith and performed an x-ray.

       717.   By this time, S.V.’s eyes were red and inflamed, and she was still

experiencing other symptoms, including nausea and dizziness.

       718.   Staff at OSF gave Judith and S.V. an x-ray and eye wash.

       719.   While at OSF, Judith saw a manager of PHI (on information and

belief, Dylan Haun), arguing with a nurse, saying that the hospital had failed to

provide return-to-work letters to the Workers.

       720.   This PHI manager stated there was nothing wrong with Judith and

S.V.

       721.   Hospital staff then gave them letters stating they could go back to

work the next day.

       722.   Judith and S.V. both felt ill the next day, but they went back to work

anyway.

       723.   Judith and S.V. continued to experience related physical and emotional

effects of the August Event for many months afterward, and they still experience

some of those effects.




                                          79
                     3:20-cv-03322-SEM-TSH # 1        Page 80 of 149




Jesus Javier Zuniga Silva; Yadira Zuniga; Ja.Z.; J.J.Z.; Jose E. Zuniga; Jennifer
Zuniga; the Hernandez Children; Maria Abigail Zuniga; and the Casarez Children

        724.   For over a decade before 2019, Jesus Javier and various members of

his family had worked for Defendant PHI, under various FLCs.

        725.   In about June of 2019, Jesus Javier contacted FLC Fidencio, who

promised work for Jesus Javier and his family that summer.

        726.   On or around June 13, 2019, Jesus Javier signed a Worker Disclosure

and Information Statement, which was in English.

        727.   Jesus Javier speaks and reads very little English.

        728.   The Worker Disclosure and Information Statement stated he would be

earning $9.25 per hour.

        729.   Jesus Javier drove to Illinois in his truck, along with his wife Yadira;

his son, J.J.Z.; his daughters, Jennifer and Maria Abigail; his nephew, Jose E.; two

other minor children (not parties); Jennifer’s partner (not a party), Jennifer’s three

children, the Hernandez Children; and Maria Abigail’s two children, the Casarez

Children.

        730.   When Jesus Javier arrived in Illinois, he signed a second Worker

Disclosure and Information Statement, which provided a rate of pay of $13 per

hour.

        731.   While in Illinois that summer, Jesus Javier lived in a WoodSpring

motel room with Yadira; J.J.Z.; Jose E.; and his two other minor children.

        732.   While in Illinois that summer, Jennifer stayed in a WoodSpring motel

room with her partner (not a party); her children, the Hernandez Children; her

                                            80
                   3:20-cv-03322-SEM-TSH # 1         Page 81 of 149




sister, Maria Abigail; and Maria Abigail’s children, the Casarez Children.

      733.   During the day, while their families were at work, the Children

generally went to a daycare center that Defendant PHI provided for the Workers.

      734.   Before work each morning, a family member would bring the Children

to the Candlewood to leave them with their babysitter. Sometimes they remained

there, and sometimes they transferred to a daycare facility.

      735.   On several occasions, Jesus Javier, Yadira, J.J.Z., Jose E., Jennifer,

and Maria Abigail noticed that their checks were short some hours of pay.

      736.   When they pointed out the shortfalls to FLC Fidencio, he generally

paid them the missing wages in the next week’s check or with an additional check.

      737.   At the end of the summer, however, Maria Abigail’s final check was

missing two full days of work, for which she was never paid.

      738.   Jose E.’s last two checks were also missing about four and three hours,

respectively, for which he was never paid.

                                    The July Event

      739.   In the late afternoon of July 23, 2019, Jesus Javier, Yadira, J.J.Z., Jose

E., Maria Abigail and Jennifer were working in a field for Defendant PHI.

      740.   Yadira was about 4 weeks pregnant with Ja.Z. at that time.

      741.   The Workers saw a helicopter pass overhead, spraying pesticides.

      742.   They ran out of the field and waited at the side of the field.

      743.   Jesus Javier, Yadira, J.J.Z., Jose E., Jennifer and Maria Abigail had

fled to the side of the field opposite to where the buses were waiting.



                                          81
                    3:20-cv-03322-SEM-TSH # 1        Page 82 of 149




      744.    Jesus Javier went around the field on foot to get his truck from the

other side.

      745.    As the others waited for Jesus Javier to return in the truck, the

children’s babysitters contacted Maria and Jennifer to ask that the Casarez

Children and the Hernandez Children be picked up as soon as possible.

      746.    Therefore, after picking the rest of the family up, Jesus Javier went

directly to the Candlewood and picked up the Children.

      747.    The Hernandez Children were crowded with the family in the back

seat of Jesus Javier’s truck, with Jennifer and Maria Abigail.

      748.    Jennifer had taken off her long-sleeved shirt, but otherwise had the

same clothes on as when she was sprayed.

      749.    No manager of Defendant PHI had warned the Workers not to touch

other family members before showering and changing all clothing.

      750.    For that reason, the Hernandez Children (the youngest of whom was

only three months old) were exposed to the pesticide residue that remained on

Jennifer’s and other family members’ skin, clothing, and protective gear.

      751.    As the family got out of the truck to go inside the motel, Jennifer’s son

Ad.H. left one of his shoes behind.

      752.    When Jennifer returned to retrieve it, she noticed that the shoe

smelled like pesticides.

      753.    After and as the result of the July Event, Jesus Javier, Yadira,

Jennifer, and J.J.Z. all experienced physical and emotional symptoms.



                                           82
                      3:20-cv-03322-SEM-TSH # 1   Page 83 of 149




      754.   After and as the result of the July Event, the Hernandez Children also

experienced symptoms.

      755.   Three-month-old Al.H. had always had mild eczema, but the day after

the July Event, it seemed to have worsened, and she was very irritable.

      756.   Also within a day or two of the July Event, all of the Hernandez

Children started experiencing diarrhea.

      757.   Because the Hernandez Children’s diarrhea continued, a few days

later, Jennifer took them to a local clinic.

      758.   The diarrhea lasted about a week.

      759.   Jennifer had always been able to treat Al.H.’s eczema with over-the-

counter cream, which had been effective at clearing up symptoms.

      760.   However, after the July Event, the worsened eczema no longer

responded to the over-the-counter cream.

      761.   Jennifer stopped working after the July Event, due the Hernandez

Children’s illness.

      762.   On July 31, 2019, Yadira sought treatment at Carle Hospital because

she continued to experience a range of symptoms, and had also started experiencing

vaginal bleeding and abdominal cramping, which made her fear she was

miscarrying Ja.Z.

      763.   Over a year after the July Event, Jennifer and Al.H. continue to

experience effects of and symptoms related to the exposure.




                                           83
                    3:20-cv-03322-SEM-TSH # 1          Page 84 of 149




                                    The August Event

       764.   In the afternoon of August 5, 2019, Jesus Javier was working in a field,

with J.J.Z. and Jose E. also working nearby.

       765.   Maria Abigail had entered the field with Jesus Javier, J.J.Z., and Jose

E., but left the field to retrieve a forgotten item.

       766.   Yadira also left the field to use one of the portable toilets.

       767.   On her way back, while still a few feet outside the field, Maria Abigail

could see that a plane was circling above the field and that it was spraying.

       768.   Maria Abigail called Jesus Javier to tell him to get the family out of

the field.

       769.   Jesus Javier told Jose E. to get out quickly because a plane was

spraying.

       770.   J.J.Z. saw the plane and felt liquid spray hitting him.

       771.   They all ran off the field.

       772.   Jesus Javier, J.J.Z., and Jose E. left the field and saw other workers

washing themselves off.

       773.   Jesus Javier saw a PHI manager on the phone, and heard him say the

Workers could go back into the field.

       774.   Jesus Javier saw FLC Arminda challenge the PHI manager, asking

him if he was sure the Workers could go back in.

       775.   FLC Arminda then told the Workers to return to the field.

       776.   Jesus Javier, J.J.Z., and Jose E. returned to the field, and a few



                                            84
                     3:20-cv-03322-SEM-TSH # 1        Page 85 of 149




minutes later the plane returned again.

      777.     Maria Abigail did not return to the field.

      778.     From where she stood near the field, she saw the plane return and she

called Jesus Javier again to tell him to get the family out.

      779.     Again, they ran out.

      780.     They did not wash themselves off, and no one told them to do so.

      781.     Immediately after and as the result of the August Event, Jesus Javier

felt symptoms of illness, including feeling his face going numb and that his throat

was closing.

      782.     After and as the result of the August Event, J.J.Z. also felt immediate

symptoms, including dizziness and numbness of his lips.

      783.     When Yadira stepped out of the portable toilet she could smell the

ambient pesticides, and as a result, she experienced symptoms, including feeling ill

and weak.

      784.     After and as the result of the August Event, Maria Abigail also

experienced symptoms, including sore throat, shortness of breath, and headache.

      785.     Jesus Javier, J.J.Z., Yadira, Maria Abigail, and Jose E. all got into

Jesus Javier’s truck to head back to the motel.

      786.     On the way, Jesus Javier picked up the Casarez Children from their

daycare provider at the Candlewood.

      787.     He dropped Yadira off at WoodSpring, because she did not feel well

and needed to relieve Jennifer, who had been caring for their small children (her



                                            85
                     3:20-cv-03322-SEM-TSH # 1     Page 86 of 149




own and Yadira’s) all day.

      788.   Around this time, Jose E. had started to experience worsening

symptoms, including feeling ill and faint, with an extremely dry mouth and throat.

      789.   Jesus Javier decided everyone should go to the hospital.

      790.   No manager of Defendant PHI had warned the Children’s family

members not to touch them before changing all clothing and showering, or allow

them near clothing that had been exposed to pesticides.

      791.   For that reason, the Casarez Children were exposed to the chemicals

that remained on Maria Abigail and other family members’ skin, clothing, and

protective gear.

      792.   By the time the family arrived at Carle Hospital, Jose E. was feeling

too weak to stand.

      793.   Someone approached with a wheelchair and Jose E. collapsed into it.

      794.   He had trouble remaining conscious while staff tried to register him.

      795.   Hospital staff had all of the family members who were present wait

outside in wheelchairs, as the hospital staff did not want them to come in before

being decontaminated.

      796.   After about half an hour, hospital staff showed them to a facility where

they could shower.

      797.   After the family took showers, the hospital staff provided them with

scrubs to wear.

      798.   A healthcare provider screened Jesus Javier, J.J.Z., Jose E., Maria



                                         86
                   3:20-cv-03322-SEM-TSH # 1       Page 87 of 149




Abigail, and the Casarez Children, and then released them.

      799.   A hospital staff member returned the family’s clothing.

      800.   The family received discharge papers stating their clothing was

“contaminated” and instructing them to “wash it carefully.”

      801.   That same evening, at around 10:00 p.m., Jose E. tried to eat a bite of

food and immediately started vomiting so severely that his aunt, Yadira, called for

an ambulance.

      802.   An ambulance took Jose E. to OSF.

      803.   Maria Abigail was also experiencing symptoms, including a severe

headache, and her throat was still sore and tight, so she also went to OSF.

      804.   Hospital staff at OSF examined Jose E. and Maria Abigail, and took

blood samples and x-rays.

      805.   OSF staff gave Jose E. Zofran, a medication for nausea, and an IV

patch, and then discharged him.

      806.   OSF staff gave Maria Abigail acetaminophen and Phenergan, a

medication for nausea.

      807.   OSF staff told Jose E. and Maria Abigail to take a day off to rest before

returning to work, which they did.

      808.   However, Defendant PHI required them both to attend a meeting

about the August Event the next day.

      809.   Neither were paid for attending this meeting.

      810.   On August 7, 2019, Jesus Javier drove Jose E. to a pharmacy to fill his



                                         87
                     3:20-cv-03322-SEM-TSH # 1       Page 88 of 149




prescription. While in the truck, Jose E. felt like he could not catch his breath.

       811.   In the pharmacy, Jose E. continued to be unable to catch his breath, so

Jesus Javier called an ambulance.

       812.   Jose E. returned to OSF where he was examined again and released.

       813.   Jose E. did not work again after the August Event, because he

continued to be too ill to do so.

       814.   Jose E.’s mother came to Illinois to pick him up and bring him back to

Texas before the season ended.

       815.   After and as the result of the August Event, the rest of the family,

Jesus Javier, Yadira, J.J.Z., Jennifer, and Maria Abigail continued to experience a

range of physical and emotional effects of the exposure, but did not leave Illinois

until the season ended.

       816.   Jesus Javier continued to experience symptoms of illness resulting

from the August Event in the days that followed, and at times felt too exhausted to

complete his work.

       817.   A few days after the August Event, Jesus Javier felt very ill after

smelling something in his truck that smelled like the pesticides.

       818.   Jesus Javier decided to return to Carle.

       819.   When he told receiving staff that he had no insurance, they asked him

to identify his employer, which he did.




                                           88
                     3:20-cv-03322-SEM-TSH # 1       Page 89 of 149




        820.   Shortly thereafter, Dylan Haun arrived at Carle with a translator. He

 told Jesus Javier that no pesticides had been sprayed, and that Defendant PHI

 would not cover the cost of the hospital visit.

        821.   Fearing an unaffordable bill from the hospital, Jesus Javier decided to

 leave without being examined.

        822.   About 10 days after the August Event, L.C. started showing the

 following symptoms: a cough; irritability; scaly patches on his scalp; and a white

 coating on his tongue.

        823.   Maria Abigail took L.C. back to Carle on August 18, 2019, where he

 was diagnosed with candidal stamatitis (thrush) and seborrheic dermatitis.

        824.   In the months following the August Event, Jesus Javier, Yadira, J.J.Z.,

 Jose E., Maria Abigail, and L.C. continued to experience related physical and

 emotional symptoms, some of which still continue.

                                CLAIMS FOR RELIEF

Count 1: Violations of the AWPA—Violations of the working arrangement
                   through violations of the WPS, claims
                    by all the Workers and the Children
                            against Defendant PHI

        825.   The Workers and the Children re-allege the above paragraphs as if

 fully set forth herein.

        826.   Defendant PHI constitutes an “agricultural employer” within the

 meaning of the AWPA. See 29 U.S.C. § 1802(2).

        827.   No agricultural employer “shall, without justification, violate the terms

 of any working arrangement made by that contractor, employer, or association with

                                            89
                    3:20-cv-03322-SEM-TSH # 1        Page 90 of 149




any migrant agricultural worker.” 29 U.S.C. § 1822(c).

      828.   The working arrangement necessarily incorporates requirements

imposed by federal, state, or local law upon the parties.

      829.   The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”),

administered by the USEPA, governs the use of pesticides in the United States. 7

U.S.C. §§ 136-136y.

      830.   Under the FIFRA, the USEPA created protections for agricultural

workers through pesticide-specific restrictions and label requirements, called the

Worker Protection Standards (“WPS”). 40 C.F.R. Part 170.

      831.   Defendant PHI constitutes an “agricultural employer” within the

meaning of the WPS.

      832.   The Workers’ “working arrangement” incorporates the WPS.

      833.   Under the WPS, the agricultural employer must assure that workers

receive required protections. Id. §§ 170.7(a); 170.309(a), (b).

      834.   The WPS requires agricultural employers to provide sufficient water

for washing and emergency eye flushing, sufficient soap, and single-use towels. Id.

§§170.150(b),(c); 170.411.

      835.   On July 23, 2019, Defendant PHI failed to provide sufficient water for

washing and emergency eye flushing, sufficient soap, and single-use towels, to

Plaintiffs Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A.,

Vanessa, Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Maria

Abigail, and Jennifer, after they were exposed to pesticides.



                                           90
                    3:20-cv-03322-SEM-TSH # 1        Page 91 of 149




       836.   The AWPA creates a private right of action for any person aggrieved by

a violation. Id. § 1854(a).

       837.   The above Workers are all persons aggrieved by Defendant PHI’s

violation of the AWPA.

       838.   The Children were also aggrieved by this failure because it caused

them to be exposed to pesticides through contact with their family members.

       839.   On August 5, 2019, Defendant PHI failed to provide sufficient water

for washing and emergency eye flushing, sufficient soap, and single-use towels, to

Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian,

A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, J.J.Z., and Jose E.

       840.   Alberto Sr., Yadira, Ja.Z., Maria Abigail and the Casarez Children

were also aggrieved by this failure because it caused them to be exposed to

pesticides through contact with their family members.

       841.   The WPS forbids any agricultural employer from allowing or directing

any person other than a trained and equipped handler to enter or remain in areas

treated with pesticide. Id. § 170.110; see also id. § 170.407(a).

       842.   On August 5, 2019, Defendant PHI directed Plaintiffs Hada,

Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian, A.P., Gilbert, Luis,

Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., and Maria Abigail

to return to the just-sprayed field.

       843.   The Children were also aggrieved by this failure because it caused

them to be exposed to pesticides through contact with their family members.



                                           91
                      3:20-cv-03322-SEM-TSH # 1      Page 92 of 149




      844.      The WPS also forbids any agricultural employer, after the application

of any pesticide on an agricultural establishment, from allowing or directing any

worker to enter or remain in the treated area before the restricted-entry interval

specified on the pesticide labeling has expired. Id. § 170.112(a); see also id.

§ 170.407(a).

      845.      Each of the chemicals involved in the August Event specified restricted

entry intervals of 12 hours. Brigade label at 3; Trivapro label at 6; Avaris label at 6;

Sultrus label at 4.

      846.      On August 5, 2019, Defendant PHI directed Plaintiffs Hada,

Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian, A.P., Gilbert, Luis,

Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., and Maria Abigail

to return to the just-sprayed field before 12 hours, the entry interval specified on

the pesticide labeling, had expired.

      847.      The Children were also aggrieved by this action because it caused

them to be exposed to pesticides through contact with their family members.

      848.      Where an agricultural employer directs a worker to perform activities

in a treated area before expiration of the restricted-entry interval, the employer

must ensure the worker is at least 18 years old, provide the worker certain

information, ensure the worker’s knowledge of the labels and use of proper

protective equipment, ensure that that equipment is not taken home, and provide

additional decontamination equipment and supplies. See 40 C.F.R. § 605.

      849.      On August 5, 2019, Defendant PHI directed Plaintiffs Hada,



                                           92
                     3:20-cv-03322-SEM-TSH # 1        Page 93 of 149




Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian, A.P., Gilbert, Luis,

Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., and Maria Abigail

to return to the just-sprayed field before 12 hours, the entry interval specified on

the pesticide labeling, had expired, without complying with any of the duties listed

in § 605, including failing to ensure that Adrian, A.P., S.V., J.J.Z., and Jose E. were

at least 18 (they were not), failing to provide proper decontamination equipment

and supplies, and failing to ensure protective equipment was not brought home.

       850.   The Children were also aggrieved by this failure because it caused

them to be exposed to pesticides through contact with their family members.

       851.   The WPS requires agricultural employers who have “reason to believe”

that any worker has been injured by exposure to pesticides, regardless of whether

the exposure occurred as the result of “application, splash, spill, drift, or pesticide

residues,” to provide prompt transportation to an appropriate emergency medical

facility. Id. § 170.160.

       852.   On July 23, 2019, Defendant PHI had reason to believe that Plaintiffs

Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A., Vanessa,

Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Maria Abigail, and

Jennifer had all been injured by exposure to pesticides, and failed to provide them

prompt transportation to an appropriate emergency medical facility.

       853.   The Children were also aggrieved by this failure because it caused

them to be exposed to pesticides through contact with their family members.

       854.   On August 5, 2019, Defendant PHI had reason to believe that



                                           93
                    3:20-cv-03322-SEM-TSH # 1         Page 94 of 149




Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian,

A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E.,

and Maria Abigail had all been injured by exposure to pesticides, and failed to

provide them prompt transportation to an appropriate emergency medical facility.

      855.   Alberto Sr., Ja.Z., and the Casarez Children were also aggrieved by

this failure because it caused them to be exposed to pesticides through contact with

their family members.

      856.   The WPS requires agricultural employers who have “reason to believe”

that any worker has been injured by exposure to pesticides, regardless of whether

the exposure occurred as the result of “application, splash, spill, drift, or pesticide

residues,” to provide the exposed person or medical personnel “any obtainable

information” on the product name, registration number, and active ingredients of

the products to which the person was exposed, antidote and first aid information,

and circumstances of the application and exposure. Id.

      857.   On July 23, 2019, Defendant PHI had reason to believe that Plaintiffs

Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A., Vanessa,

Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Maria Abigail, and

Jennifer had all been injured by exposure to pesticides, but failed to provide them

obtainable information, including the name, registration number, and active

ingredients of the products to which they were exposed, antidote and first aid

information, and circumstances of the application and exposure.

      858.   On August 5, 2019, Defendant PHI had reason to believe that



                                           94
                    3:20-cv-03322-SEM-TSH # 1        Page 95 of 149




Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian,

A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E.,

and Maria Abigail had all been injured by exposure to pesticides, but failed to

provide them obtainable information, including the name, registration number, and

active ingredients of the products to which they were exposed, antidote and first aid

information, and circumstances of the application and exposure.

      859.   The WPS requires agricultural employers to display information about

any pesticide that has been applied within the last 30 days, including the product

name, active ingredient, time and date of application, and how long entry is

restricted. Id. § 170.122.

      860.   On July 23, 2019, Defendant PHI failed to display any information

about the pesticide or pesticides that had been applied.

      861.   On August 5, 2019, Defendant PHI failed to display any information

about the pesticide or pesticides that had been applied.

      862.   The WPS requires agricultural employers to display safety information

about any pesticide that has been applied within the last 30 days. Id. §§ 170.135;

170.309(h); 170.311.

      863.   On July 23, 2019, Defendant PHI failed to display any safety

information about the pesticide or pesticides that had been applied.

      864.   On August 5, 2019, Defendant PHI failed to display any safety

information about the pesticide or pesticides that had been applied.

      865.   Each of the above failures constituted a separate violation of the



                                           95
                        3:20-cv-03322-SEM-TSH # 1       Page 96 of 149




 parties’ working arrangements and warrants a separate award of damages.

        866.      Defendant violated these terms of the working arrangements without

 justification.

        867.      Defendant therefore violated the AWPA with respect to each of the

 above-named Workers and affected Children. 29 U.S.C. § 1802(2).

        868.      The Workers and Children have attempted to resolve all of these

 issues before resorting to litigation, but were unable to reach an accord.

Count 2: Violations of the AWPA—violations of the working arrangement
                    through violations of the FSS, claims
                             by all the Workers
                           against Defendant PHI

        869.      The Workers re-allege the above paragraphs as if fully set forth herein.

        870.      Defendant PHI constitutes an “agricultural employer” within the

 meaning of the AWPA. See 29 U.S.C. § 1802(2).

        871.      No agricultural employer “shall, without justification, violate the terms

 of any working arrangement made by that contractor, employer, or association with

 any migrant agricultural worker.” 29 U.S.C. § 1822(c).

        872.      The working arrangement necessarily incorporates requirements

 imposed by federal, state, or local law upon the parties.

        873.      Under the Occupational Safety and Health Act (“OSHA”), the USDOL

 created field sanitation standards (“FSS”) applicable to any agricultural

 establishment where 11 or more employees work in hand-labor field operations. See

 29 C.F.R. § 1928.110(a).

        874.      Defendant PHI constitutes an “agricultural establishment” within the

                                              96
                     3:20-cv-03322-SEM-TSH # 1        Page 97 of 149




meaning of the FSS.

        875.   The Workers’ “working arrangement” incorporates the FSS.

        876.   Inter alia, the FSS require that

               a.    Toilet facilities be maintained in clean and sanitary condition;

               b.    Handwashing facilities be refilled with potable water as

                     necessary to ensure an adequate supply; and

               c.    The employer inform employees of the importance of drinking

                     water frequently.

29 C.F.R. § 1928.10(3),(4).

        877.   Defendant PHI repeatedly violated these provisions in the following

ways:

               a.    It failed to keep the toilets reasonably clean;

               b.    It failed to provide sufficient toilet paper and sufficient water for

                     handwashing;

               c.    It failed to provide adequate drinking water, and instead of

                     informing the employees about the importance of drinking

                     frequently, discouraged them from drinking “too much” water.

        878.   Defendant therefore violated the working arrangement, and therefore

violated the AWPA, with respect to each of the Workers. 29 U.S.C. § 1802(2).

        879.   The Workers have attempted to resolve all of these issues before

resorting to litigation, but were unable to reach an accord.




                                           97
                        3:20-cv-03322-SEM-TSH # 1       Page 98 of 149




Count 3: Violation of the AWPA—providing false information about terms
                    and conditions of employment, claims
                             by all the Workers
                           against Defendant PHI

        880.      The Workers re-allege the above paragraphs as if fully set forth herein.

        881.      Defendant PHI constitutes an “agricultural employer” within the

 meaning of the AWPA. See 29 U.S.C. § 1802(2).

        882.      No agricultural employer shall “knowingly provide false or misleading

 information to any migrant agricultural worker concerning . . . conditions . . . of

 agricultural employment required to be disclosed by subsection (a), (b), (c), or (d).”

 Id. § 1821(f).

        883.      Two days after the August Event, on August 7, 2019, Defendant PHI

 called the Workers together to discuss the August Event.

        884.      At that time, Defendant PHI, through its agent Dylan Haun, made a

 number of false claims about the August Event.

        885.      Defendant PHI falsely claimed there was no chemical released over the

 field where the Workers had been working.

        886.      Defendant PHI falsely denied that the symptoms the Workers had

 experienced or continued to experience were related to chemical exposure during

 the August Event.

        887.      Defendant PHI falsely claimed that after a thorough investigation, it

 had found that no one was sprayed with pesticides.

        888.      Defendant PHI falsely claimed that all of those who had sought

 medical care were completely released to work with no restrictions and no

                                              98
                   3:20-cv-03322-SEM-TSH # 1        Page 99 of 149




symptoms.

      889.   Defendant PHI falsely claimed that if anyone sought medical

attention, their symptoms were not related to the August Event, and that these

non-work-related injuries would not be covered by workers’ compensation.

      890.   Each of these claims constituted distinct knowingly false and

misleading information about the Workers’ conditions of employment, in that three

toxic chemicals were known to have been released; the Workers’ symptoms were

plainly related to that chemical exposure, as medical personnel expressly

acknowledged; several Workers’ return-to-work letters required one or more days off

from work; and the symptoms were work-related.

      891.   Defendant made these false communications to each of the Workers

and intended that each of the Workers receive them, whether or not the Worker was

present at the August Event or directly heard its August 7, 2019 statements.

      892.   Defendant therefore violated the AWPA with respect to each of the

Workers. 29 U.S.C. § 1802(2).

      893.   The Workers have attempted to resolve all of these issues before

resorting to litigation, but were unable to reach an accord.

Count 4: Violations of the AWPA—failures to make, keep, and preserve
                    records, claims by all the Workers
                          against Defendant PHI

      894.   The Workers re-allege the above paragraphs as if fully set forth herein.

      895.   Defendant PHI constitutes an “agricultural employer” within the

meaning of the AWPA. See 29 U.S.C. § 1802(2).



                                          99
                     3:20-cv-03322-SEM-TSH # 1        Page 100 of 149




      896.     Under the AWPA, every agricultural employer which employs any

migrant agricultural worker shall, with respect to each such worker, make, keep,

and preserve records for three years of the following information:

               (A)   the basis on which wages are paid;

               (B)   the number of piecework units earned, if paid on a piecework

      basis;

               (C)   the number of hours worked;

               (D)   the total pay period earnings;

               (E)   the specific sums withheld and the purpose of each sum

      withheld; and

               (F)   the net pay.

29 U.S.C. § 1821(d).

      897.     In the months preceding this litigation, each of the Workers requested

in writing that Defendant PHI provide the above records, pursuant to a

requirement of state law.

      898.     Defendant PHI failed to produce any records stating the number of

hours the Workers worked, their total pay period earnings, the specific sums

withheld or their net pay, and represented that it produced the records it had in its

possession.

      899.     On information and belief, Defendant PHI has not made, kept, or

preserved such records.

      900.     Defendant PHI therefore violated § 1821(d) with respect to each of the



                                          100
                       3:20-cv-03322-SEM-TSH # 1       Page 101 of 149




   Workers.

         901.     The Workers have attempted to resolve all of these issues before

   resorting to litigation, but were unable to reach an accord.

Count 5: Violations of the AWPA—failures to disclose workers’ compensation
               information required under 29 U.S.C. § 1821(a)(8),
                            claims by all the Workers
                             against Defendant PHI

         902.     The Workers re-allege the above paragraphs as if fully set forth herein.

         903.     Defendant PHI constitutes an “agricultural employer” within the

   meaning of the AWPA. See 29 U.S.C. § 1802(2).

         904.     Every agricultural employer that employs any migrant agricultural

   worker shall ascertain and disclose certain information “at the time of the worker’s

   recruitment,” including “whether State workers’ compensation insurance is

   provided, and, if so, the name of the State workers’ compensation insurance carrier,

   the name of the policyholder of such insurance, the name and the telephone number

   of each person who must be notified of an injury or death, and the time period

   within which such notice must be given.” 29 U.S.C. § 1821(a)(8); see also 29 C.F.R.

   § 500.76(b).

         905.     Defendant PHI failed to disclose in writing at the time of the Workers’

   recruitment (1) whether workers’ compensation insurance was provided; (2) the

   name of the carrier; (3) the name of the policyholder; (4) the name and telephone

   number of each person who must be notified of an injury or death; and (5) the time

   within which that notice was required to be given.

         906.     Defendant PHI therefore violated each of these five provisions of

                                             101
                       3:20-cv-03322-SEM-TSH # 1       Page 102 of 149




   § 1821(a)(8) with respect to each of the Workers.

         907.   The Workers have attempted to resolve all of these issues before

   resorting to litigation, but were unable to reach an accord.

Count 6: Violations of the AWPA—failures to provide information at the time
           of recruitment as required under 29 U.S.C. § 1821(a)(1)-(7),
              claims by Plaintiffs Ramon, Consuelo, Adrian, and A.P.,
                              against Defendant PHI

         908.   The above-named Workers re-allege the above paragraphs as if fully

   set forth herein.

         909.   Defendant PHI constitutes an “agricultural employer” within the

   meaning of the AWPA. See 29 U.S.C. § 1802(2).

         910.   Under the AWPA, every agricultural employer that recruits any

   migrant agricultural worker is required to “ascertain and disclose in writing to each

   such worker . . . the following information at the time of the worker’s recruitment,”

   including (1) the place of employment; (2) the wage rates to be paid; (3) the crops

   and kinds of activities on which the worker may be employed; (4) the period of

   employment; (5) the transportation, housing, and any other employee benefit to be

   provided, if any, and any costs to be charged for each of them; (6) the existence of

   any strike or other concerted work stoppage, slowdown, or interruption of

   operations by employees at the place of employment; and (7) the existence of any

   arrangements with any owner or agent of any establishment in the area of

   employment under which the farm labor contractor, the agricultural employer, or

   the agricultural association is to receive a commission or any other benefit resulting




                                             102
                     3:20-cv-03322-SEM-TSH # 1       Page 103 of 149




 from any sales by such establishment to the workers.” See 29 U.S.C. § 1821(a)

 (emphasis added); see also 29 C.F.R. § 500.76(b).

        911.   Defendant PHI recruited Ramon, Consuelo, Adrian, and A.P. in Texas

 or Indiana in the spring of 2019.

        912.   Defendant PHI did not provide any of the written disclosures required

 under § 1821(a)(1)-(7) at the time of recruitment to Ramon, Consuelo, Adrian, and

 A.P.

        913.   Defendant PHI therefore violated these seven provisions of § 1821(a)

 with respect to Ramon, Consuelo, Adrian and A.P.

        914.   Ramon, Consuelo, Adrian and A.P. have attempted to resolve all of

 these issues before resorting to litigation, but were unable to reach an accord.

Count 7: Violations of the AWPA—failures to pay wages when due, claims
 by Plaintiffs Mario, Ramon, Alberto Sr., Alberto Jr., Consuelo, Adrian, A.P.,
   Patricia, Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira,
                  J.J.Z., Jose E., Maria Abigail, and Jennifer
                             against Defendant PHI

        915.   The above-named Workers re-allege the above paragraphs as if fully

 set forth herein.

        916.   Defendant PHI constitutes an “agricultural employer” within the

 meaning of the AWPA. See 29 U.S.C. § 1802(2).

        917.   Every agricultural employer that employs any migrant agricultural

 worker shall pay the wages owed to such worker when due. Id. § 1822(a).

        918.   The Workers’ wages were due the Friday following the week in which

 the work was performed.



                                          103
                   3:20-cv-03322-SEM-TSH # 1         Page 104 of 149




      919.   As set out in detail above, Defendant PHI failed to pay Mario, Ramon,

Alberto Sr., Alberto Jr., Patricia, Gilbert, Luis, Miguel, Jose E., and Maria Abigail

wages for work performed.

      920.   Defendant PHI also failed to pay Alberto Sr., Alberto Jr., Consuelo,

Adrian, A.P., Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Maria

Abigail, and Jennifer all of the wages they were owed when due, paying them only

later, after they had pointed out that hours were missing.

      921.   In addition, for the first several weeks of work, Defendant PHI failed

to pay Alberto Sr. for driving the workers back to their lodgings—his “clock” stopped

when the other Workers got off the field each day.

      922.   Only after Alberto Sr. and others complained did Defendant PHI start

to pay him for this time.

      923.   Defendant PHI therefore violated this provision of § 1822(a) with

respect to Mario, Ramon, Alberto Sr., Alberto Jr., Consuelo, Adrian, A.P., Patricia,

Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E.,

Maria Abigail, and Jennifer.

      924.   Mario, Ramon, Alberto Sr., Alberto Jr., Consuelo, Adrian, A.P.,

Patricia, Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose

E., Maria Abigail, and Jennifer have attempted to resolve all of these issues before

resorting to litigation, but were unable to reach an accord.




                                          104
                    3:20-cv-03322-SEM-TSH # 1       Page 105 of 149




Count 8: Violations of the AWPA—violations of language requirements,
 claims by Plaintiffs Hada, David, Liliana, E.R., Patricia, V.A., Vanessa, and
                                Jesus Javier
                           against Defendant PHI

      925.   The above-named Workers re-allege the above paragraphs as if fully

set forth herein.

      926.   Defendant PHI constitutes an “agricultural employer” within the

meaning of the AWPA. See 29 U.S.C. § 1802(2).

      927.   The disclosures required by § 1821(a) through (c) “shall be provided in

written form. Such information shall be provided in English or, as necessary and

reasonable, in Spanish or other language common to migrant agricultural workers

who are not fluent or literate in English.” Id. § 1821(g).

      928.   Hada, Liliana, and Jesus Javier speak and read Spanish and do not

speak or read sufficient English to conduct business in English.

      929.   Hada’s Worker Disclosure and Information Statement was in English.

      930.   Hada signed employment-related documents on behalf of her son

David, who was a minor at the time, and his Worker Disclosure and Information

Statement was in English.

      931.   Liliana’s Worker Disclosure and Information Statement was in

English.

      932.   Liliana signed employment-related documents on behalf of minors

E.R., Patricia, V.A., and Vanessa, and their Worker Disclosure and Information

Statements were in English.

      933.   Jesus Javier’s Worker Disclosure and Information Statement was in

                                          105
                       3:20-cv-03322-SEM-TSH # 1       Page 106 of 149




  English.

        934.      Defendant PHI provided Hada, Liliana, and Jesus Javier with a

  Worker Disclosure and Information Statement for themselves and the minors in

  their care, but failed to provide that information in Spanish.

        935.      Given that Hada, Liliana, and Jesus Javier do not read English and do

  read Spanish, it was necessary and reasonable to provide the information in

  Spanish.

        936.      Defendant PHI therefore violated § 1821(g) with respect to Hada,

  Liliana, and Jesus Javier, and for the minors on whose behalf they received the

  Worker Disclosure and Information Statements, David and E.R., Patricia, V.A., and

  Vanessa; respectively.

        937.      Hada, David, Liliana, E.R., Patricia, V.A., Vanessa, and Jesus Javier

  have attempted to resolve all of these issues before resorting to litigation, but were

  unable to reach an accord.

Count 9: Violations of the AWPA—providing false information about terms
                    and conditions of employment, claims
                         by Plaintiffs Hada and David
                            against Defendant PHI

        938.      Plaintiffs Hada and David re-allege the above paragraphs as if fully set

  forth herein.

        939.      Defendant PHI constitutes an “agricultural employer” within the

  meaning of the AWPA. See 29 U.S.C. § 1802(2).

        940.      No agricultural employer shall “knowingly provide false or misleading

  information to any migrant agricultural worker concerning the terms, conditions, or

                                             106
                       3:20-cv-03322-SEM-TSH # 1      Page 107 of 149




  existence of agricultural employment required to be disclosed by subsection (a), (b),

  (c), or (d).” Id. § 1821(f).

         941.    At the time of recruitment, the Salinases, as agents of Defendant PHI,

  falsely told Hada that housing would be provided free of charge.

         942.    Hada also received this false information on behalf of her son David,

  who was a minor at the time.

         943.    Both Hada and David were aggrieved by this violation.

         944.    When Hada and her family arrived in Illinois they learned that their

  housing stipend, $22 per day, per Worker, would not cover the cost of their lodging,

  and they were required to cover the balance.

         945.    Defendant PHI therefore violated § 1821(f) with respect to Hada and

  David.

         946.    Hada and David have attempted to resolve all of these issues before

  resorting to litigation, but were unable to reach an accord.

Count 10: Violations of the AWPA—providing false information about terms
                     and conditions of employment, claims
                       by Plaintiffs Alberto Sr. and Ediel
                             against Defendant PHI

         947.    Plaintiffs Alberto Sr. and Ediel re-allege the above paragraphs as if

  fully set forth herein.

         948.    Defendant PHI constitutes an “agricultural employer” within the

  meaning of the AWPA. See 29 U.S.C. § 1802(2).

         949.    No agricultural employer shall “knowingly provide false or misleading

  information to any migrant agricultural worker concerning the terms, conditions, or

                                             107
                     3:20-cv-03322-SEM-TSH # 1       Page 108 of 149




existence of agricultural employment required to be disclosed by subsection (a), (b),

(c), or (d).” Id. § 1821(f).

       950.    Alberto Sr.’s Worker Disclosure and Information Statement falsely

stated that he would be engaged in roguing and detasseling, when in fact he was

engaged in driving a bus.

       951.    It also falsely stated that he would be paid only for one-way travel to

work sites, when in fact he was entitled to be paid for two-way travel as a bus

driver.

       952.    Ediel’s Worker Disclosure and Information Statement, falsely stated

that he would be engaged in roguing and detasseling, when, for the first several

weeks, he was also transporting portable toilets.

       953.    It also falsely stated that he would be paid only for one-way travel to

work sites, when in fact he was entitled to be paid for two-way travel when

returning the portable toilets.

       954.    Defendant PHI therefore violated § 1821(f) with respect to Alberto Sr.

and Ediel.

       955.    Alberto Sr. and Ediel have attempted to resolve all of these issues

before resorting to litigation, but were unable to reach an accord.




                                           108
                        3:20-cv-03322-SEM-TSH # 1      Page 109 of 149




Count 11: Violations of the AWPA— failures to provide information at the time
          of recruitment as required under 29 U.S.C. § 1821(a)(3), claims
                         by Plaintiffs Alberto Sr. and Ediel
                              against Defendant PHI

           956.   Plaintiffs Alberto Sr. and Ediel re-allege the above paragraphs as if

    fully set forth herein.

           957.   Defendant PHI constitutes an “agricultural employer” within the

    meaning of the AWPA. See 29 U.S.C. § 1802(2).

           958.   Under the AWPA, every agricultural employer that recruits any

    migrant agricultural worker is required to “ascertain and disclose in writing to each

    such worker . . . the following information at the time of the worker’s recruitment,”

    including (3) the crops and kinds of activities on which the worker may be

    employed. 29 U.S.C. § 1821(a)(3).

           959.   Alberto Sr.’s Worker Disclosure and Information Statement, failed to

    disclose that he would be engaged in driving a bus.

           960.   Ediel’s Worker Disclosure and Information Statement, failed to

    disclose that he would be engaged in transporting portable toilets.

           961.   Defendant PHI therefore violated § 1821(a)(3) with respect to Alberto

    Sr. and Ediel.

           962.   Alberto Sr. and Ediel have attempted to resolve this issue before

    resorting to litigation, but were unable to reach an accord.

  Count 12: Violations of the AWPA—violations of the working arrangement
                             claims by Plaintiff Gilbert
                               against Defendant PHI

           963.   The above-named Worker re-alleges the above paragraphs as if fully

                                              109
                    3:20-cv-03322-SEM-TSH # 1      Page 110 of 149




set forth herein.

      964.   Defendant PHI constitutes an “agricultural employer” within the

meaning of the AWPA. See 29 U.S.C. § 1802(2).

      965.   No agricultural employer “shall, without justification, violate the terms

of any working arrangement made by that contractor, employer, or association with

any migrant agricultural worker.” 29 U.S.C. § 1822(c).

      966.   Defendant PHI promised Gilbert, as part of the working arrangement,

a stipend of $120 upon arrival.

      967.   Defendant PHI failed to provide Gilbert with that stipend.

      968.   Defendant PHI therefore violated § 1822(c) with respect to Gilbert.

      969.   Gilbert has attempted to resolve all of these issues before resorting to

litigation, but was unable to reach an accord.

     Count 13: Violations of the FLSA—failures to pay wages owed
                        for all hours worked, claims
                              by all the Workers
                           against Defendant PHI

      970.   The Workers re-allege the above paragraphs as if fully set forth herein.

      971.   Defendant PHI promised each of the Workers a 30-minute lunch,

which was not paid.

      972.   The FLSA requires employers to pay a wage for all of the work they do.

See 29 U.S.C. § 2206.

      973.   Pursuant to the FLSA, the DOL has enacted governing regulations.

See 29 C.F.R. Part 785.

      974.    Under governing regulations, a bona fide meal period must be a rest

                                         110
                    3:20-cv-03322-SEM-TSH # 1       Page 111 of 149




period, during which the employee “must be completely relieved from duty for the

purposes of eating regular meals . . . . The employee is not relieved if he is required

to perform any duties, whether active or inactive, while eating.” 29 C.F.R.

§ 785.19(a).

      975.     On at least a weekly basis, the Workers were required to travel from

field to field during their meal period, which did not constitute relief from duty.

      976.     This constituted a failure to pay a wage for work performed and

violated the FLSA.

    Count 14: Violations of the FLSA—failures to pay wages owed
                       for all hours worked, claims
by Plaintiffs Mario, Ramon, Alberto Sr., Alberto Jr., Patricia, Gilbert, Luis,
                     Miguel, Jose E., and Maria Abigail
                          against Defendant PHI

      977.     The above-named Workers re-allege the above paragraphs as if fully

set forth herein.

      978.     Defendant PHI constitutes an “employer” within the meaning of the

FLSA. See 29 U.S.C. § 203(d).

      979.     The FLSA requires every employer to pay the wages owed to such

worker when due.

      980.     As set out in detail above, Defendant PHI paid Mario, Ramon, Alberto

Sr., Alberto Jr., Patricia, Gilbert, Luis, Miguel, Jose E., and Maria Abigail for fewer

hours than they had worked.

      981.     Defendant PHI failed to pay Alberto Sr. for approximately one-half

hour of work performed each morning conducting a safety check of his bus.



                                          111
                   3:20-cv-03322-SEM-TSH # 1       Page 112 of 149




      982.   Defendant PHI failed to pay Jose E. and Maria Abigail for a

mandatory meeting on August 6, 2019, the day after the August Event, which

lasted about half an hour.

      983.   Defendant PHI therefore violated this provision of the FLSA with

respect to Mario, Ramon, Alberto Sr., Alberto Jr., Patricia, Gilbert, Luis, Miguel,

Jose E. and Maria Abigail.

                 Count 15: Pendent state law claims—
Negligence (and willful and wanton conduct) during July Event, claims by
Plaintiffs Hada, Lidianelly, David, Ramon, Alberto Sr., Alberto Jr., Liliana,
   E.R., Patricia, V.A., Vanessa, Luis, Miguel, Judith, S.V., Jesus Javier,
   Yadira, J.J.Z., Jose E., Jennifer, the Hernandez Children, and Maria
                                   Abigail
                 against Unknown Pesticide Applicator #1

      984.   The above-named Workers and above-named Children re-allege the

above paragraphs as if fully set forth herein.

      985.   On July 23, 2019, Defendant Unknown Pesticide Applicator #1 sprayed

dangerous pesticides over the field in which Workers were working.

      986.   Each of the Workers who was on or near the field on July 23, 2019,

including Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A.,

Vanessa, Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Jennifer,

and Maria Abigail wore appropriate visibility safety gear, including but not limited

to neon orange hats, making them plainly visible. The bus containing Alberto Sr.

was also plainly visible.

      987.   Defendant Unknown Pesticide Applicator #1, and any agents of

Defendant Unknown Pesticide Applicator #1, had a duty to ensure that it conducted



                                         112
                   3:20-cv-03322-SEM-TSH # 1        Page 113 of 149




its pesticide application activities without endangering any person nearby,

including but not limited to by taking reasonable steps to determine whether people

were working nearby and to refrain from spraying if so.

      988.   Defendant Unknown Pesticide Applicator #1 failed to take reasonable

steps to ensure that it conducted its pesticide application activities without

endangering the Workers and exposing them and their families to toxic pesticides.

      989.   Defendant Unknown Pesticide Applicator #1 therefore breached its

duty to the Workers and their families.

      990.   Defendant Unknown Pesticide Applicator #1’s action caused Hada,

Lidianelly, David, Ramon, Alberto Sr., Alberto Jr., Liliana, E.R., Patricia, V.A.,

Vanessa, Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Jennifer,

and Maria Abigail to be exposed to the dangerous pesticides.

      991.   Defendant Unknown Pesticide Applicator #1’s action also foreseeably

caused the Hernandez Children to be exposed through the transfer of pesticides

from their mother and other family members to them.

      992.   Defendant Unknown Pesticide Applicator #1 failed to take reasonable

precautions to avoid the danger it posed to these Workers and Children, even after

it knew of that danger.

      993.   Defendant Unknown Pesticide Applicator #1’s activity, crop dusting, is

generally associated with the risk of serious injury.

      994.   Defendant Unknown Pesticide Applicator #1 performed that activity

with reckless disregard for the safety of the Workers and their Children.



                                          113
                   3:20-cv-03322-SEM-TSH # 1         Page 114 of 149




      995.    The exposure caused these Workers and Children to experience illness

and injury, including skin and eye inflammation, headaches, shortness of breath,

nausea, diarrhea, dizziness, loss of appetite, excessive fatigue, confusion, and

rashes, as well as increased risk of other medical conditions.

      996.    The exposure and the resulting symptoms caused each of these

Workers to be unable to work for some periods of time and limited their capacity to

earn money.

      997.    This exposure and the resulting symptoms required medical

treatment, which caused these Workers and Children aggravation and

inconvenience, as well as out-of-pocket costs in the form of co-insurance payments,

travel costs to medical providers, and missed pay.

      998.    This exposure and the resulting symptoms will continue to require

medical treatment, causing anticipated and future continuing aggravation and

inconvenience, as well as out-of-pocket costs in the form of co-insurance payments,

travel costs to medical providers, and missed pay.

      999.    This exposure and the resulting symptoms have caused and continue

to cause these Workers to feel fear, anxiety, anger, sadness and humiliation.

      1000. This exposure and the resulting symptoms have caused these Children

emotional distress.




                                         114
                    3:20-cv-03322-SEM-TSH # 1      Page 115 of 149




                Count 16: Pendent state law claims—
               Negligence (and willful and wanton conduct),
                       during August Event, claims
 by Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Sr., Alberto
Jr., Consuelo, Adrian, A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus
           Javier, Yadira, J.J.Z., Jose E., Maria Abigail, and L.C.
                      against the Curless Defendants

       1001. The above-named Workers and L.C. re-allege the above paragraphs as

if fully set forth herein.

       1002. On August 5, 2019, the Curless Defendants sprayed dangerous

pesticides over the field in which Workers were working.

       1003. Each of the Workers who was on or near the field on August 5, 2019,

Hada, Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian, A.P., Gilbert,

Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., and Maria

Abigail wore appropriate visibility safety gear, including but not limited to neon

orange hats, making them plainly visible. The bus containing Alberto Sr. was also

plainly visible.

       1004. The Curless Defendants had a duty to ensure that they and their

agents conducted their pesticide application activities without endangering any

person nearby, including but not limited to by taking reasonable steps to determine

whether people were working within the range of their spray and drift and to

refrain from spraying if so.

       1005. The Curless Defendants failed to take reasonable steps to ensure that

they conducted their pesticide application activities without endangering the

Workers and exposing them to toxic pesticides.



                                         115
                   3:20-cv-03322-SEM-TSH # 1        Page 116 of 149




      1006. The Curless Defendants’ action caused Plaintiffs Hada, Lidianelly,

David, Mario, Ramon, Alberto Sr., Alberto Jr., Consuelo, Adrian, A.P., Gilbert, Luis,

Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., and Maria Abigail

to be directly exposed to the pesticides.

      1007. The Curless Defendants’ action also foreseeably caused L.C. to be

exposed through the transfer of pesticides from his mother and other family

members to him.

      1008. The Curless Defendants failed to take reasonable precautions to avoid

the danger they posed to these Workers and L.C., even after they knew of that

danger.

      1009. The Curless Defendants’ activity, crop dusting, is generally associated

with the risk of serious injury.

      1010. The Curless Defendants’ performed this activity with reckless

disregard for the safety of the Workers and their families.

      1011. The exposure caused these Workers and L.C. to experience illness and

injury, including but not limited to skin and eye inflammation, headaches,

shortness of breath, nausea, diarrhea, dizziness, loss of appetite, excessive fatigue,

confusion, and rashes, as well as increased risk of other medical conditions.

      1012. The exposure and the resulting symptoms caused these Workers to be

unable to work for some periods of time and limited their capacity to earn money.

      1013. This exposure and the resulting symptoms required medical

treatment, which caused these Workers and L.C. aggravation and inconvenience, as



                                            116
                   3:20-cv-03322-SEM-TSH # 1       Page 117 of 149




well as out-of-pocket costs in the form of co-insurance payments, travel costs to

medical providers, and missed pay.

      1014. This exposure and the resulting symptoms caused these Workers to

feel fear, anxiety, anger, sadness and humiliation.

      1015. This exposure and the resulting symptoms have caused and continue

to cause L.C. emotional distress.

         Count 17: Pendent state law claims—Strict liability
          (abnormally dangerous activity) for July Event, claims
   by Plaintiffs Hada, Lidianelly, David, Ramon, Alberto Sr., Alberto Jr.,
   Liliana, E.R., Patricia, V.A., Vanessa, Luis, Miguel, Judith, S.V., Jesus
   Javier, Yadira, J.J.Z., Jose E., Jennifer, the Hernandez Children, and
                                  Maria Abigail
                  against Unknown Pesticide Applicator #1

      1016. The above-named Workers and above-named Children re-allege the

above paragraphs as if fully set forth herein.

      1017. On July 23, 2019, Defendant Unknown Pesticide Applicator #1 sprayed

dangerous pesticides over the field in which Workers were working.

      1018. Aerial application of pesticides carries a high degree of risk of harm to

people.

      1019. The likelihood of harm to the Workers and Children in this case from

such application was great.

      1020. Aerial application of pesticides is unusual and not commonplace.

      1021. Defendant Unknown Pesticide Applicator #1’s aerial application of

pesticides was inappropriate to the place where it was carried out, in that the

Workers were present and working at or near enough to the location sprayed to be



                                         117
                   3:20-cv-03322-SEM-TSH # 1         Page 118 of 149




exposed to dangerous chemicals.

      1022. The value of the application did not outweigh the danger it posed to

the Workers and Children.

      1023. While, as stated in Count 15, Defendant Unknown Pesticide Applicator

#1 could have, through the exercise of reasonable care, avoided exposing the

Workers and Children to dangerous pesticides; in the alternative, and to the extent

such exercise of reasonable care would not eliminate the risk, pesticide application

is an abnormally dangerous activity warranting application of strict liability.

      1024. The exposure caused these Workers and Children to experience illness

and injury, including skin and eye inflammation, headaches, shortness of breath,

nausea, diarrhea, dizziness, loss of appetite, excessive fatigue, confusion, and

rashes, as well as increased risk of other medical conditions.

      1025. The exposure and the resulting symptoms caused each of these

Workers to be unable to work for some periods of time and limited their capacity to

earn money.

      1026. This exposure and the resulting symptoms required medical

treatment, which caused these Workers and Children aggravation and

inconvenience, as well as out-of-pocket costs in the form of co-insurance payments,

travel costs to medical providers, and missed pay.

      1027. This exposure and the resulting symptoms will continue to require

medical treatment, causing anticipated and future continuing aggravation and

inconvenience, as well as out-of-pocket costs in the form of co-insurance payments,



                                         118
                    3:20-cv-03322-SEM-TSH # 1        Page 119 of 149




travel costs to medical providers, and missed pay.

       1028. This exposure and the resulting symptoms have caused and continue

to cause these Workers to feel fear, anxiety, anger, sadness and humiliation.

       1029. This exposure and the resulting symptoms have caused these Children

emotional distress.

                 Count 18: Pendent state law claims—
               Strict liability (abnormally dangerous activity)
                            for August Event, claims
 by Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Sr., Alberto
Jr., Consuelo, Adrian, A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus
           Javier, Yadira, J.J.Z., Jose E., Maria Abigail, and L.C.
                        against the Curless Defendants

       1030. The above-named Workers and L.C. re-allege the above paragraphs as

if fully set forth herein.

       1031. On July 23, 2019, the Curless Defendants sprayed dangerous

pesticides over the field in which Workers were working.

       1032. Aerial application of pesticides carries a high degree of risk of harm to

people.

       1033. The likelihood of harm to the Workers and L.C. in this case from such

application was great.

       1034. Aerial application of pesticides is unusual and not commonplace.

       1035. The Curless Defendants’ aerial application of pesticides was

inappropriate to the place where it was carried out, in that the Workers were

present and working at or near enough to the location sprayed to be exposed to

dangerous chemicals.



                                         119
                   3:20-cv-03322-SEM-TSH # 1        Page 120 of 149




      1036. The value of the application did not outweigh the danger it posed to

the Workers and L.C.

      1037. While, as stated in Count 16, the Curless Defendants could have,

through the exercise of reasonable care, avoided exposing the Workers and Children

to dangerous pesticides; in the alternative, and to the extent such exercise of

reasonable care would not eliminate the risk, pesticide application is an abnormally

dangerous activity warranting application of strict liability.

      1038. The exposure caused these Workers and L.C. to experience illness and

injury, including but not limited to skin and eye inflammation, headaches,

shortness of breath, nausea, diarrhea, dizziness, loss of appetite, excessive fatigue,

confusion, and rashes, as well as increased risk of other medical conditions.

      1039. The exposure and the resulting symptoms caused these Workers to be

unable to work for some periods of time and limited their capacity to earn money.

      1040. This exposure and the resulting symptoms required medical

treatment, which caused these Workers and L.C. aggravation and inconvenience, as

well as out-of-pocket costs in the form of co-insurance payments, travel costs to

medical providers, and missed pay.

      1041. This exposure and the resulting symptoms caused these Workers to

feel fear, anxiety, anger, sadness and humiliation.

      1042. This exposure and the resulting symptoms have caused and continue

to cause L.C. emotional distress.




                                          120
                  3:20-cv-03322-SEM-TSH # 1       Page 121 of 149




                 Count 19: Pendent state law claims—
                Negligence (and willful and wanton conduct),
                         during July Event, claims
                        by the Hernandez Children
                           against Defendant PHI

      1043. The Hernandez Children re-allege the above paragraphs as if fully set

forth herein.

      1044. On July 23, 2019, Defendant PHI permitted the Workers to work in a

field over which dangerous pesticides were sprayed while they were working.

      1045. Defendant PHI knew or reasonably should have known that many of

the Workers had small children who would be exposed to the pesticides when the

Workers returned to their lodgings after work that day.

      1046. Defendant PHI had a duty to ensure that the Workers were able to

perform their work without causing exposures to their children, including but not

limited to by taking reasonable steps to determine whether and when fields would

be sprayed.

      1047. Defendant PHI failed to ensure that the Workers were able to perform

their work without experiencing such exposures, breaching its duty.

      1048. Defendant PHI’s breach of duty caused Jennifer, Maria Abigail, and

other family members of the Hernandez Children to be directly exposed to the

pesticides, and caused the Hernandez Children to be exposed by transfer from their

family members to them.

      1049. Defendant PHI failed to take reasonable precautions to avoid the

danger posed to these Children, even after it knew of that danger.



                                        121
                   3:20-cv-03322-SEM-TSH # 1       Page 122 of 149




      1050. Defendant PHI’s activity, farming in an areas in which crop dusting is

known to occur, is generally associated with the risk of serious injury.

      1051. Defendant PHI acted with reckless disregard for the safety of these

Children throughout its response to the July Event.

      1052. The exposure caused the Hernandez Children to experience illness and

injury, including skin inflammation, nausea, diarrhea, loss of appetite, and rashes.

      1053. The exposure and the resulting symptoms required medical treatment,

which caused the Hernandez Children aggravation and inconvenience, as well as

out-of-pocket costs in the form of co-insurance payments, travel costs to medical

providers, and missed family income.

      1054. This exposure and the resulting symptoms caused the Hernandez

Children emotional distress.

                Count 20: Pendent state law claim—
 Negligence (and willful and wanton conduct) during August Event, claim
                             by Plaintiff L.C.
                          against Defendant PHI

      1055. L.C. re-alleges the above paragraphs as if fully set forth herein.

      1056. On August 5, 2019, Defendant PHI permitted the Workers to work in a

field over which dangerous pesticides were sprayed while they were working.

      1057. Defendant PHI knew or reasonably should have known that many of

the Workers had small children who would be exposed to the pesticides when they

returned to their lodgings after work that day.

      1058. Defendant PHI had a duty to ensure that the Workers were able to

perform their work without causing exposures to their children, including but not

                                         122
                   3:20-cv-03322-SEM-TSH # 1       Page 123 of 149




limited to by taking reasonable steps to determine whether and when fields would

be sprayed.

      1059. Defendant PHI failed to ensure that the Workers were able to perform

their work without such exposures, breaching its duty.

      1060. Defendant PHI’s breach of duty caused Maria Abigail and other family

members of L.C. to be directly exposed to the pesticides, and caused L.C. to be

exposed by transfer from his family members to him.

      1061. Defendant PHI failed to take reasonable precautions to avoid the

danger posed to L.C., even after it knew of that danger.

      1062. Defendant PHI’s activity, farming in an areas in which crop dusting is

known to occur, is generally associated with the risk of serious injury.

      1063. Defendant PHI acted with reckless disregard for the safety of L.C.

throughout its response to the August Event.

      1064. The exposure caused L.C. to experience symptoms including coughing,

irritability, and seborrheic dermatitis.

      1065. This exposure and the resulting symptoms will cause L.C. to continue

to require medical treatment, causing anticipated and future continuing

aggravation and inconvenience, as well as out-of-pocket costs in the form of co-

insurance payments, travel costs to medical providers, and missed pay.

      1066. This exposure and the resulting symptoms caused L.C. emotional

distress.




                                           123
                    3:20-cv-03322-SEM-TSH # 1        Page 124 of 149




                  Count 21: Pendent state law claims—
                      Battery during July Event, claims
  by Plaintiffs Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R.,
  Patricia, V.A., Vanessa, Luis, Miguel, Judith, S.V., Jesus Javier, Yadira,
              Ja.Z., J.J.Z., Jose E., Jennifer, and Maria Abigail
                  against Unknown Pesticide Applicator #1

       1067. The above-named Workers and Ja.Z. re-allege the above paragraphs as

if fully set forth herein.

       1068. On July 23, 2019, Defendant Unknown Pesticide Applicator #1 sprayed

dangerous pesticides over the field in which Workers were working.

       1069. Any agents of the Defendant Unknown Pesticide Application #1 acted

at all times within the scope of their employment.

       1070. Each of the Workers who was on or near the field on July 23, 2019,

Plaintiffs Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A.,

Vanessa, Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Jennifer,

and Maria Abigail wore appropriate visibility safety gear, including but not limited

to neon orange hats, making them plainly visible.

       1071. The bus containing Alberto Sr. was also plainly visible.

       1072. Defendant Unknown Pesticide Applicator #1, and any agents of

Defendant Unknown Pesticide Applicator #1, knew that by spraying pesticides in

such proximity to the Workers, it was substantially certain that the pesticide and

its residue would make contact with those Workers and with Ja.Z.

       1073. By spraying pesticides in such proximity to the Workers, Defendant

Unknown Pesticide Applicator #1, and any agents of Defendant Unknown Pesticide

Applicator #1, did cause pesticide and pesticide residue to make contact with those

                                         124
                   3:20-cv-03322-SEM-TSH # 1        Page 125 of 149




Workers and with Ja.Z.

      1074. Defendant Unknown Pesticide Applicator #1 intended to cause

pesticide and pesticide residue to make contact with those Workers and with Ja.Z.

      1075. These Workers and Ja.Z. did not in any manner consent to Defendant

Unknown Pesticide Application #1 causing pesticide and pesticide residue to make

contact with them.

      1076. Defendant Unknown Pesticide Applicator #1’s action caused Plaintiffs

Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A., Vanessa,

Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, Ja.Z., J.J.Z., Jose E., Jennifer, and

Maria Abigail to be exposed to the pesticides.

      1077. As set out above with respect to each individual, the exposure caused

these Workers to experience illness and injury, including skin and eye

inflammation, headaches, shortness of breath, nausea, diarrhea, dizziness, loss of

appetite, excessive fatigue, confusion, and rashes, as well as increased risk of other

medical conditions.

      1078. The exposure and the resulting symptoms caused each of these

Workers to be unable to work for some periods of time and limited their capacity to

earn money.

      1079. This exposure and the resulting symptoms required medical

treatment, which caused these Workers aggravation and inconvenience, as well as

out-of-pocket costs in the form of co-insurance payments, travel costs to medical

providers, and missed pay.



                                          125
                   3:20-cv-03322-SEM-TSH # 1         Page 126 of 149




      1080. This exposure and the resulting symptoms caused each of these

Workers to feel fear, anxiety, anger, sadness and humiliation.

      1081. The Workers were lawfully present on or near the field not due to their

personal choice but because it was necessary for them to fulfill their duties to their

employer.

      1082. The Workers did not have the means or ability to simply leave the area

of the field on their own, but were dependent upon the means provided by the

employer.

      1083. Several of the Workers were minors, such as David (17 years old),

Alberto Jr. (17 years old), E.R. (15 years old), Patricia (16 years old), V.A. (15 years

old), Vanessa (17 years old), S.V. (15 years old), J.J.Z. (16 years old), and Jose E. (17

years old), and or had other vulnerabilities, such as being pregnant (Yadira), in

utero (Ja.Z.), or over 60 (Luis and Miguel).

      1084. Defendant Unknown Pesticide Applicator #1 knew or reasonably

should have known that at least some of the Workers would be minors as young as

15 or have other special vulnerabilities.

      1085. Defendant Unknown Pesticide Applicator #1 nevertheless committed

its intentional battery with willful and callous disregard of, and reckless

indifference to, these vulnerabilities of the Workers, including minors, a pregnant

woman, and her fetus.

      1086. The egregiousness of Defendant Unknown Pesticide Applicator #1’s

intentional battery warrants punitive damages.



                                            126
                    3:20-cv-03322-SEM-TSH # 1        Page 127 of 149




                  Count 22: Pendent state law claims—
                     Assault during July Event, claims
  by Plaintiffs Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R.,
  Patricia, V.A., Vanessa, Luis, Miguel, Judith, S.V., Jesus Javier, Yadira,
                    Jose E., Jennifer, and Maria Abigail
                  against Unknown Pesticide Applicator #1

      1087. The above-named Workers re-allege the above paragraphs as if fully

set forth herein.

      1088. On July 23, 2019, Defendant Unknown Pesticide Applicator #1 sprayed

dangerous pesticides over the field in which Workers were working.

      1089. Any agents of the Defendant Unknown Pesticide Application #1 acted

at all times within the scope of their employment.

      1090. Each of the Workers who was on or near the field on July 23, 2019,

Plaintiffs Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A.,

Vanessa, Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Maria

Abigail, and Jennifer wore appropriate visibility safety gear, including but not

limited to neon orange hats, making them plainly visible.

      1091. The bus containing Alberto Sr. was also plainly visible.

      1092. Defendant Unknown Pesticide Applicator #1, and any agents of

Defendant Unknown Pesticide Applicator #1, knew that spraying pesticides in such

proximity to the Workers made it likely that the pesticide and its residue would

make injurious contact with those Workers if not prevented.

      1093. By spraying pesticides in such proximity to the Workers, Defendant

Unknown Pesticide Applicator #1, and any agents of Defendant Unknown Pesticide

Applicator #1, knew that their actions made it substantially certain that they would

                                         127
                   3:20-cv-03322-SEM-TSH # 1         Page 128 of 149




create a well-founded fear of imminent peril in the Workers.

      1094. Defendant Unknown Pesticide Applicator #1 intentionally and

unlawfully caused the Workers a well-founded fear of imminent peril from the

pesticide spray.

      1095. Defendant Unknown Applicator #1’s actions caused Plaintiffs Hada,

Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A., Vanessa, Luis,

Miguel, Judith, S.V., Jesus Javier, Yadira, Jose E., Maria Abigail, and Jennifer a

well-founded fear that they would imminently be sprayed with pesticides.

      1096. Defendant Unknown Applicator #1’s assault caused each of these

Workers also to feel anxiety, anger, sadness and humiliation.

      1097. The Workers were lawfully present on or near the field not due to their

personal choice but because it was necessary for them to fulfill their duties to their

employer.

      1098. The Workers did not have the means or ability to simply leave the area

of the field on their own, but were dependent upon the means provided by the

employer.

      1099. Several of the Workers were minors, such as David (17 years old),

Alberto Jr. (17 years old), E.R. (15 years old), Patricia (16 years old), V.A. (15 years

old), Vanessa (17 years old), S.V. (15 years old), and Jose E. (17 years old), and or

had other vulnerabilities, such as being pregnant (Yadira), or over 60 (Luis and

Miguel).

      1100. Defendant Unknown Pesticide Applicator #1 knew or reasonably



                                          128
                    3:20-cv-03322-SEM-TSH # 1       Page 129 of 149




should have known that at least some of the Workers would be minors or have other

special vulnerabilities.

      1101. Defendant Unknown Pesticide Applicator #1 nevertheless committed

its intentional assault with willful and callous disregard of, and reckless

indifference to, these vulnerabilities of the Workers, including minors and a

pregnant woman.

      1102. The egregiousness of Defendant Unknown Pesticide Applicator #1’s

assault warrants punitive damages.

                Count 23: Pendent state law claims—
                   Battery during August Event, claims
 by Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Sr., Alberto
Jr., Consuelo, Adrian, A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus
          Javier, Yadira, Ja.Z., J.J.Z., Jose E., and Maria Abigail
                      against the Curless Defendants

      1103. The above-named Workers re-allege the above paragraphs as if fully

set forth herein.

      1104. On August 5, 2019, the Curless Defendants sprayed dangerous

pesticides over the field in which Workers were working.

      1105. Any agents of the Curless Defendants acted at all times within the

scope of their employment.

      1106. Each of the Workers who was on or near the field on August 5, 2019,

Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian,

A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E.,

and Maria Abigail wore appropriate visibility safety gear, including but not limited

to neon orange hats, making them plainly visible.

                                          129
                   3:20-cv-03322-SEM-TSH # 1       Page 130 of 149




      1107. The bus containing Alberto Sr. was also plainly visible.

      1108. The Curless Defendants, and any of their agents, knew that by

spraying pesticides in such proximity to the Workers, it was substantially certain

that the pesticide and its residue would make contact with those Workers.

      1109. By spraying pesticides in such proximity to the Workers, the Curless

Defendants, and any of their agents, did cause pesticides and pesticide residue to

make contact with those Workers and with Ja.Z.

      1110. The Curless Defendants intended to cause pesticides and pesticide

residue to make contact with those Workers and with Ja.Z.

      1111. These Workers and Ja.Z. did not in any manner consent to the Curless

Defendants causing pesticide and pesticide residue to make contact with them.

      1112. The Curless Defendants’ actions caused Plaintiffs Hada, Lidianelly,

David, Mario, Ramon, Alberto Sr., Alberto Jr., Consuelo, Adrian, A.P., Gilbert, Luis,

Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, Ja.Z., J.J.Z., Jose E., and Maria

Abigail to be exposed to the pesticides.

      1113. As set out in detail above with respect to each individual, the exposure

caused these Workers to experience illness and injury, including skin and eye

inflammation, headaches, shortness of breath, nausea, diarrhea, dizziness, loss of

appetite, excessive fatigue, confusion, and rashes, as well as increased risk of other

medical conditions.

      1114. The exposure and the resulting symptoms caused each of these

Workers to be unable to work for some periods of time and limited their capacity to



                                           130
                   3:20-cv-03322-SEM-TSH # 1         Page 131 of 149




earn money.

      1115. This exposure and the resulting symptoms required medical

treatment, which caused these Workers aggravation and inconvenience, as well as

out-of-pocket costs in the form of co-insurance payments, travel costs to medical

providers, and missed pay.

      1116. This exposure and the resulting symptoms caused each of these

Workers to feel fear, anxiety, anger, sadness and humiliation.

      1117. The Workers were lawfully present on or near the field not due to their

personal choice, but because it was necessary for them to fulfill their duties to their

employer.

      1118. The Workers did not have the means or ability to simply leave the area

of the field on their own, but were dependent upon the means provided by the

employer.

      1119. Several of these Workers were minors, such as David (17 years old),

Alberto Jr. (17 years old), Adrian (17 years old), A.P. (15 years old), S.V. (15 years

old), J.J.Z. (16 years old), and Jose E. (17 years old), or had other vulnerabilities,

such as being pregnant (Yadira), in utero (Ja.Z.), or over 60 (Luis and Miguel).

      1120. The Curless Defendants knew or reasonably should have known that

at least some of the Workers would be minors or have other vulnerabilities.

      1121. The Curless Defendants nevertheless committed their intentional

battery with willful and callous disregard of, and reckless indifference to, these

vulnerabilities of the Workers, including minors, a pregnant woman, and her fetus.



                                           131
                    3:20-cv-03322-SEM-TSH # 1       Page 132 of 149




      1122. The egregiousness of the Curless Defendants’ intentional battery

warrants punitive damages.

                 Count 24: Pendent state law claims --
                   Assault during August Event, claims
 by Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Sr., Alberto
Jr., Consuelo, Adrian, A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus
              Javier, Yadira, J.J.Z., Jose E., and Maria Abigail
                       against the Curless Defendants

      1123. The above-named Workers re-allege the above paragraphs as if fully

set forth herein.

      1124. On August 5, 2019, the Curless Defendants sprayed dangerous

pesticides over the field in which Workers were working.

      1125. Any agents of the Curless Defendants acted at all times within the

scope of their employment.

      1126. Each of the Workers who was on or near the field on August 5, 2019,

Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian,

A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E.,

and Maria Abigail wore appropriate visibility safety gear, including but not limited

to neon orange hats, making them plainly visible.

      1127. The bus containing Alberto Sr. was also plainly visible.

      1128. The Curless Defendants and their agents knew that spraying

pesticides in such proximity to the Workers made it likely that the pesticide and its

residue would make injurious contact with those Workers if not prevented.

      1129. By spraying pesticides in such proximity to the Workers, the Curless

Defendants and their agents knew that their actions made it substantially certain

                                          132
                   3:20-cv-03322-SEM-TSH # 1         Page 133 of 149




that they would create a well-founded fear of imminent peril in the Workers.

      1130. The Curless Defendants intentionally and unlawfully caused the

Workers a well-founded fear of imminent peril from the pesticide spray.

      1131. The Curless Defendants’ actions caused Plaintiffs Hada, Lidianelly,

David, Mario, Ramon, Alberto Sr., Alberto Jr., Consuelo, Adrian, A.P., Gilbert, Luis,

Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., and Maria Abigail

a well-founded fear that they would imminently be sprayed with pesticides.

      1132. The Curless Defendants’ assault caused each of these Workers also to

feel anxiety, anger, sadness and humiliation.

      1133. The Workers were lawfully present on or near the field not due to their

personal choice but because it was necessary for them to fulfill their duties to their

employer.

      1134. The Workers did not have the means or ability to simply leave the area

of the field on their own, but were dependent upon the means provided by the

employer.

      1135. Several of the Workers were minors, such as David (17 years old),

Alberto Jr. (17 years old), Adrian (17 years old), A.P. (15 years old), S.V. (15 years

old), J.J.Z. (16 years old), and Jose E. (17 years old), or had other vulnerabilities,

such as being pregnant (Yadira), or over 60 (Luis and Miguel).

      1136. The Curless Defendants knew or reasonably should have known that

at least some of the Workers would be minors or have other special vulnerabilities.

      1137. The Curless Defendants nevertheless committed their intentional



                                           133
                     3:20-cv-03322-SEM-TSH # 1      Page 134 of 149




assault with willful and callous disregard of, and reckless indifference to, these

vulnerabilities of the Workers, including minors and a pregnant woman.

         1138. The egregiousness of the Curless Defendants’ intentional assault

warrants punitive damages.

                      Count 25: Pendent state law claim
                        Battery during August Event, claims
      by Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Consuelo, Adrian,
       A.P., Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Jose E., and J.J.Z.
                               against Defendant PHI

         1139. The above-named Workers re-allege the above paragraphs as if fully

set forth herein.

         1140. On August 5, 2019, Defendant PHI directed and caused Plaintiffs

Hada, Lidianelly, David, Mario, Ramon, Consuelo, Adrian, A.P., Luis, Miguel, Ediel,

Judith, S.V., Jesus Javier, Jose E., and J.J.Z. to enter a field that had just been

sprayed with pesticides.

         1141. The field contained highly toxic, harmful compounds that remained

ambient in the field at the time these Defendants ordered the Workers to enter it.

         1142. The Workers went back into the field and were exposed to these toxic

and harmful compounds as the result of Defendant PHI’s order.

         1143. Defendant PHI knew for certain that the field had just been sprayed

with pesticides and knew for certain that those pesticides would remain ambient on

it.

         1144. Defendant PHI knew that the Workers would obey their orders to

enter the just-sprayed field because they would feel it their duty and because they



                                          134
                   3:20-cv-03322-SEM-TSH # 1        Page 135 of 149




would fear losing their jobs or their pay if they disobeyed.

      1145. Defendant PHI nevertheless ordered the Workers to go into the field,

knowing in each case that the Worker would be exposed to hazardous pesticides by

doing so.

      1146. Defendant PHI therefore specifically intended to batter the above-

named Workers by ordering them to return to work in the field.

      1147. As set out above with respect to each individual, the exposure caused

these Workers to experience illness and injury, including skin and eye

inflammation, headaches, shortness of breath, nausea, diarrhea, dizziness, loss of

appetite, excessive fatigue, confusion, and rashes, as well as increased risk of other

medical conditions.

      1148. The exposure and the resulting symptoms caused these Workers to be

unable to work for some periods of time and limited their capacity to earn money.

      1149. This exposure and the resulting symptoms required medical treatment

and consultation, which caused these Workers aggravation and inconvenience, as

well as out-of-pocket costs in the form of co-insurance payments, travel costs to

medical providers, and missed pay.

      1150. This exposure and the resulting symptoms caused these Workers to

feel fear, anxiety, anger, sadness and humiliation.

      1151. Defendant PHI knew that several of these Workers were minors,

including David (17 years old), Adrian (17 years old), A.P. (15 years old), S.V. (15

years old), Jose E. (17 years old), and J.J.Z. (16 years old)) or persons over 60 (Luis



                                          135
                    3:20-cv-03322-SEM-TSH # 1      Page 136 of 149




and Miguel).

      1152. The egregiousness of Defendant PHI’s intentional battery warrants

punitive damages.

                  Count 26: Pendent state law claims—
        Illinois Wage Payment and Collection Act (“IWPCA”), claims
                             by all the Workers
                           against Defendant PHI

      1153. The Workers re-allege the above paragraphs as if fully set forth herein.

      1154. Defendant PHI promised that each of the Workers would have a daily,

unpaid, 30-minute lunch break.

      1155. Defendant PHI promised each of the Workers that they would be

compensated for one-way travel to their work sites.

      1156. The IWPCA requires employers to pay employees all wages earned for

all of the work they do. 820 Ill. Comp. Stat. Ann. § 115/4.

      1157. On at least a weekly basis, the Workers were required to travel from

field to field during their meal period, time during which they should have been

paid because it was “work,” in that it was part of their job duties, and because they

were promised pay for that work.

      1158. Defendant PHI repeatedly failed to pay the Workers for these 30-

minute periods, even though they were working.

      1159. The IWPCA provides that Workers may file suit to claim unpaid

wages, and that such workers are also entitled to a penalty of 2% of the

underpayment for each month during which the underpayment remained unpaid,

and attorneys’ fees. Id. § 115/14.

                                         136
                    3:20-cv-03322-SEM-TSH # 1      Page 137 of 149




                 Count 27: Pendant state law claims—
            Violation of the IWPCA—failures to pay wages owed
                         for all hours worked, claims
by Plaintiffs Mario, Ramon, Alberto Sr., Alberto Jr., Patricia, Gilbert, Luis,
                     Miguel, Jose E. and Maria Abigail
                            against Defendant PHI

        1160. The above-named Workers re-allege the above paragraphs as if fully

set forth herein.

        1161. Defendant PHI promised Alberto Jr., Gilbert, Luis, Miguel, Jose E. and

Maria Abigail that they would be compensated at the rate of $9.25 for each hour of

work.

        1162. Defendant PHI promised Mario and Ramon that they would be

compensated at the rate of $10 for each hour of work.

        1163. Defendant PHI promised Alberto Sr. that he would be compensated at

the rate of $15 for each hour of work.

        1164. The IWPCA requires employers to pay employees all wages earned for

all of the work they do. 820 Ill. Comp. Stat. Ann. § 115/4.

        1165. As set out in detail above, Defendant PHI failed to pay Mario, Ramon,

Alberto Sr., Alberto Jr., Patricia, Gilbert, Luis, Miguel, Maria Abigail, and Jose E.

for all of the hours that they had worked.

        1166. Defendant PHI also failed to pay Alberto Sr. for approximately one-

half hour of work performed each morning conducting a safety check of his bus.

        1167. Defendant PHI failed to pay Jose E. and Maria Abigail for a

mandatory meeting on August 6, 2019, the day after the August Event, which

lasted about half an hour.

                                         137
                   3:20-cv-03322-SEM-TSH # 1        Page 138 of 149




      1168. Defendant PHI therefore violated the IWPCA with respect to Mario,

Ramon, Alberto Sr., Alberto Jr., Patricia, Gilbert, Luis, Miguel, Jose E., and Maria

Abigail.

      1169. The IWPCA provides that Workers may file suit to claim unpaid

wages, and that such workers are also entitled to a penalty of 2% of the

underpayment for each month during which the underpayment remained unpaid,

and attorney’s fees. Id. § 115/14.

                   Count 28: Pendent state law claims—
                             Breaches of contract,
                         Violations of the WPS, claims
                                by the Workers
                            against Defendant PHI

      1170. The Workers re-allege the above paragraphs as if fully set forth herein.

      1171. The Workers’ agreements to perform detasseling work for Defendant

PHI under the terms and conditions expressed in their Worker Disclosure and

Information Statements constituted valid and enforceable contracts.

      1172. The Workers performed their obligations under those contracts.

      1173. The Workers’ contracts contained implicit terms requiring Defendant

PHI to comply with federal, state, and local law.

      1174. The FIFRA, administered by the USEPA, governs the use of pesticides

in the United States. 7 U.S.C. §§ 136-136y.

      1175. Under the FIFRA, the USEPA created protections for agricultural

workers through pesticide-specific restrictions and label requirements, called the

Worker Protection Standards (“WPS”). 40 C.F.R. Part 170.



                                         138
                   3:20-cv-03322-SEM-TSH # 1         Page 139 of 149




      1176. Defendant PHI constitutes an “agricultural employer” within the

meaning of the WPS.

      1177. The Workers’ contracts incorporated the WPS.

      1178. Under the WPS, the agricultural employer must assure that workers

receive required protections. Id. § 170.7(a)(1), 170.309(a), (b).

      1179. The WPS requires agricultural employers to provide sufficient water

for washing and emergency eye flushing, sufficient soap, and single-use towels. Id.

§§ 170.150(b),(c); 170.411.

      1180. On July 23, 2019, Defendant PHI failed to provide sufficient water for

washing and emergency eye flushing, sufficient soap, and single-use towels, to

Plaintiffs Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A.,

Vanessa, Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Maria

Abigail, and Jennifer, after they were exposed to pesticides.

      1181. On August 5, 2019, Defendant PHI failed to provide sufficient water

for washing and emergency eye flushing, sufficient soap, and single-use towels, to

Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian,

A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, J.J.Z., and Jose E.

      1182. The WPS forbids any agricultural employer from allowing or directing

any person other than a trained and equipped handler to enter or remain in areas

treated with pesticide. Id. § 170.110; see also id. § 170.407(a).

      1183. On August 5, 2019, Defendant PHI directed Hada, Lidianelly, David,

Mario, Ramon, Alberto Jr., Consuelo, Adrian, A.P., Gilbert, Luis, Miguel, Ediel,



                                           139
                      3:20-cv-03322-SEM-TSH # 1      Page 140 of 149




Judith, S.V., Jesus Javier, J.J.Z., Jose E., and Maria Abigail to return to a field just

sprayed with pesticides.

      1184. The WPS also forbids any agricultural employer, after the application

of any pesticide on an agricultural establishment, from allowing or directing any

worker to enter or remain in the treated area before the restricted-entry interval

specified on the pesticide labeling has expired. Id. § 170.112(a); see also id.

§ 170.407(a).

      1185. Each of the chemicals involved in the August Event specified restricted

entry intervals of 12 hours. Brigade label at 3; Trivapro label at 6; Avaris label at 6;

Sultrus label at 4.

      1186. On August 5, 2019, Defendant PHI directed Plaintiffs Hada,

Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian, A.P., Gilbert, Luis,

Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., and Maria Abigail

to return to the just-sprayed field before 12 hours, the entry interval specified on

the pesticide labeling, had expired.

      1187. Where an agricultural employer directs a worker to perform activities

in a treated area before expiration of the restricted-entry interval, the employer

must ensure the worker is at least 18 years old, provide the worker certain

information, ensure the worker’s knowledge of the labels and use of proper

protective equipment, ensure that that equipment is not taken home, and provide

additional decontamination equipment and supplies. See 40 C.F.R. § 605.

      1188. On August 5, 2019, Defendant PHI directed Plaintiffs Hada,



                                          140
                    3:20-cv-03322-SEM-TSH # 1        Page 141 of 149




Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian, A.P., Gilbert, Luis,

Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., and Maria Abigail

to return to the just-sprayed field before 12 hours, the entry interval specified on

the pesticide labeling, had expired, without complying with any of the duties listed

in § 605, including failing to ensure that Adrian, A.P., S.V., J.J.Z., and Jose E. were

at least 18 (they were not), failing to provide proper decontamination equipment

and supplies, and failing to ensure protective equipment was not brought home.

       1189. The WPS requires agricultural employers who have “reason to believe”

that any worker has been injured by exposure to pesticides, regardless of whether

the exposure occurred as the result of “application, splash, spill, drift, or pesticide

residues,” to provide prompt transportation to an appropriate emergency medical

facility. Id. § 170.160.

       1190. On July 23, 2019, Defendant PHI had reason to believe that Plaintiffs

Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A., Vanessa,

Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Maria Abigail, and

Jennifer had all been injured by exposure to pesticides, and failed to provide them

prompt transportation to an appropriate emergency medical facility.

       1191. On August 5, 2019, Defendant PHI had reason to believe Plaintiffs

Hada, Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian, A.P., Gilbert,

Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E, and Maria

Abigail had all been injured by exposure to pesticides, and failed to provide them

prompt transportation to an appropriate emergency medical facility.



                                           141
                   3:20-cv-03322-SEM-TSH # 1         Page 142 of 149




      1192. The WPS requires agricultural employers who have “reason to believe”

that any worker has been injured by exposure to pesticides, regardless of whether

the exposure occurred as the result of “application, splash, spill, drift, or pesticide

residues,” to provide the exposed person or medical personnel “any obtainable

information” on the product name, registration number, and active ingredients of

the products to which the person was exposed, antidote and first aid information,

and circumstances of the application and exposure. Id.

      1193. On July 23, 2019, Defendant PHI had reason to believe that Plaintiffs

Hada, Lidianelly, David, Ramon, Alberto Jr., Liliana, E.R., Patricia, V.A., Vanessa,

Luis, Miguel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E., Maria Abigail, and

Jennifer had all been injured by exposure to pesticides, but failed to provide them

obtainable information, including the name, registration number, and active

ingredients of the products to which they were exposed, antidote and first aid

information, and circumstances of the application and exposure.

      1194. On August 5, 2019, Defendant PHI had reason to believe that

Plaintiffs Hada, Lidianelly, David, Mario, Ramon, Alberto Jr., Consuelo, Adrian,

A.P., Gilbert, Luis, Miguel, Ediel, Judith, S.V., Jesus Javier, Yadira, J.J.Z., Jose E.,

and Maria Abigail had all been injured by exposure to pesticides, but failed to

provide them obtainable information, including the name, registration number, and

active ingredients of the products to which they were exposed, antidote and first aid

information, and circumstances of the application and exposure.

      1195. The WPS requires agricultural employers to display information about



                                           142
                   3:20-cv-03322-SEM-TSH # 1        Page 143 of 149




any pesticide that has been applied within the last 30 days, including the product

name, active ingredient, time and date of application, and how long entry is

restricted. Id. § 170.122.

      1196. On July 23, 2019, Defendant PHI failed to display any information

about the pesticide or pesticides that had been applied.

      1197. On August 5, 2019, Defendant PHI failed to display any information

about the pesticide or pesticides that had been applied.

      1198. The WPS requires agricultural employers to display safety information

about any pesticide that has been applied within the last 30 days. Id. § 170.135.

      1199. On July 23, 2019, Defendant PHI failed to display any safety

information about the pesticide or pesticides that had been applied.

      1200. On August 5, 2019, Defendant PHI failed to display any safety

information about the pesticide or pesticides that had been applied.

      1201. Each of the above failures constitutes a separate breach of the

Workers’ contracts.

      1202. These failures resulted in damages to each of the above Workers.

      1203. Because the contracts were formed in Texas, Texas law governs them.

      1204. Texas Civil Practice and Remedies Code § 38.001(8) provides for

recovery of attorneys’ fees for a claim of breach of contract.

      1205. The Workers seek recovery of reasonable attorney’s fees pursuant to

Texas Civil Practice and Remedies Code § 38.001(8).




                                          143
                   3:20-cv-03322-SEM-TSH # 1        Page 144 of 149




                   Count 29: Pendent state law claims --
                             Breaches of contract,
                         Violations of the FSS, claims
                                by the Workers
                            against Defendant PHI

      1206. The Workers re-allege the above paragraphs as if fully set forth herein.

      1207. The Workers’ agreements to perform detasseling work for Defendant

PHI under the terms and conditions expressed in their Worker Disclosure and

Information Statements constituted valid and enforceable contracts.

      1208. The Workers performed their obligations under those contracts.

      1209. The Workers’ contracts contained implicit terms requiring Defendant

PHI to comply with federal, state, and local law.

      1210. Under OSHA, the USDOL created the FSS, applicable to any

agricultural establishment where 11 or more employees work in hand-labor field

operations. See 29 C.F.R. § 1928.110(a).

      1211. Defendant PHI constitutes an “agricultural establishment” within the

meaning of the FSS. Id., § 1928.110(b)(iii).

      1212. The Workers’ contracts incorporated the FSS.

      1213. Inter alia, the FSS requires that

             a.     Toilet facilities be maintained in clean and sanitary condition;

             b.     Handwashing facilities be refilled with potable water as

                    necessary to ensure an adequate supply; and

             c.     The employer inform employees of the importance of drinking

                    water frequently.



                                           144
                    3:20-cv-03322-SEM-TSH # 1         Page 145 of 149




29 C.F.R. § 1928.10(3),(4).

        1214. Defendant PHI repeatedly violated these provisions in the following

ways:

              a.      It failed to keep the toilets reasonably clean;

              b.      It failed to provide sufficient toilet paper and sufficient water for

                      handwashing;

              c.      It failed to provide adequate drinking water, and instead of

                      informing the employees about the importance of drinking

                      frequently, discouraged them from drinking “too much” water.

        1215. Each of the above failures constitutes a separate breach of the

Workers’ contracts.

        1216. These failures resulted in damages to each of the above Workers.

        1217. Because the contracts were formed in Texas, Texas law governs them.

        1218. Texas Civil Practice and Remedies Code § 38.001(8) provides for

recovery of attorneys’ fees for a claim of breach of contract.

                   Count 30: Pendent state law claims --
                              Breaches of contract,
               Failures to provide a paid lunch as agreed, claims
                              by all of the Workers
                             against Defendant PHI

        1219. The Workers re-allege the above paragraphs as if fully set forth herein.

        1220. The Workers’ agreements to perform work for Defendant PHI under

the terms and conditions expressed in their Worker Disclosure and Information

Statements constituted valid and enforceable contracts.



                                            145
                   3:20-cv-03322-SEM-TSH # 1        Page 146 of 149




      1221. The Workers performed their obligations under those contracts.

      1222. Defendant PHI promised that each of the Workers would have a daily,

unpaid, 30-minute lunch break.

      1223. Defendant PHI promised each of the Workers that they would be

compensated for travel to their work sites.

      1224. On at least a weekly basis, the Workers were required to travel from

field to field during their meal period, time during which they should have been

paid because it was “work,” in that it was part of their job duties, and because they

were promised pay for that work.

      1225. Defendant PHI repeatedly failed to pay the Workers for these 30-

minute periods.

      1226. Defendant PHI repeatedly failed to provide a lunch break as required

by their contracts, instead requiring the Workers to perform unpaid work during

that time.

      1227. Each of these failures constituted a breach of the Workers’ contracts.

      1228. Each of these failures resulted in damages to the Workers.

      1229. Because the contracts were formed in Texas, Texas law governs them.

      1230. Texas Civil Practice and Remedies Code § 38.001(8) provides for

recovery of attorneys’ fees for a claim of breach of contract.




                                          146
                    3:20-cv-03322-SEM-TSH # 1       Page 147 of 149




                 Count 31: Pendent state law claim --
                           Breaches of contract
      Failures to pay agreed-upon wage for all hours worked, claims
by Plaintiffs Mario, Ramon, Alberto Sr., Alberto Jr., Patricia, Gilbert, Luis,
                     Miguel, Jose E. and Maria Abigail
                          against Defendant PHI

      1231. The above-named Workers re-allege the above paragraphs as if fully

set forth herein.

      1232. Alberto Jr., Patricia, Gilbert, Luis, Miguel, Jose E. and Maria Abigail’s

agreements to perform detasseling work for Defendant PHI under the terms and

conditions expressed in their Worker Disclosure and Information Statements,

including pay at $9.25 for each hour of work, constituted valid and enforceable

contracts.

      1233. Mario and Ramon also had valid and enforceable contracts to perform

detasseling work for Defendant PHI at the rate of $10 per hour.

      1234. Alberto Sr. also had a valid and enforceable contract to drive a bus for

Defendant PHI at the rate of $15 per hour.

      1235. Defendant PHI failed to pay Mario, Ramon, Alberto Sr., Alberto Jr.,

Patricia, Gilbert, Luis, Miguel, Jose E. and Maria Abigail the promised pay for all of

the hours that they had worked.

      1236. Each of these failures constituted a breach of these Workers’ contracts.

      1237. Each of these failures resulted in damages to these Workers.

      1238. Because the contracts were formed in Texas, Texas law governs them.

      1239. Texas Civil Practice and Remedies Code § 38.001(8) provides for

recovery of attorneys’ fees for a claim of breach of contract.

                                          147
                   3:20-cv-03322-SEM-TSH # 1    Page 148 of 149




                            RELIEF REQUESTED

WHEREFORE, the Workers and the Children pray that this Court

A.   Award them all actual and statutory damages available under the AWPA;

B.   Award them all actual and statutory damages available under the FLSA;

C.   Award them all actual and statutory damages available under pendent state

     law claims;

D.   Award them compensatory damages for all of their intentional and

     negligence-based tort claims;

E.   Award them punitive damages for all of the tort claims allowing for such

     damages;

F.   Award them their reasonable costs and attorneys’ fees;

G.   Grant such other relief as this Court deems equitable just and proper.




                                      148
                   3:20-cv-03322-SEM-TSH # 1         Page 149 of 149




DEMAND FOR A JURY TRIAL

Plaintiffs demand a jury trial on all issues properly triable to a jury.

Dated: December 2, 2020

                                                Respectfully submitted,

                                                s/    Miriam Hallbauer

Miriam Hallbauer, (312) 229-6360, is designated lead counsel per L.R. 11.2.

 Miriam Hallbauer                            Daniela Dwyer
 Lisa Palumbo                                Texas Bar No. 24040842
 Mariyam Hussain                             Admitted to the C.D.Illinois
 Lauren Dana                                 TEXAS RIOGRANDE LEGAL AID
 Legal Aid Chicago                           Managing Attorney
 120 S. La Salle, Ste. 900                   Farmworker Team
 Chicago, IL 60603                           301 S. Texas Ave.
 (312) 229-6360                              Mercedes, TX 78596
 mhallbauer@legalaidchicago.org              (956) 447-4800
 lpalumbo@legalaidchicago.org                ddwyer@trla.org
 mhussain@legalaidchicago.org
 ldana@legalaidchicago.org                   Grace Kube
                                             Wisconsin Bar No.: 1104723
                                             Attorney for Plaintiffs
                                             Admitted to the C.D. Illinois
                                             TEXAS RIOGRANDE LEGAL AID
                                             1206 E Van Buren St.
                                             Brownsville, TX 78520
                                             (956) 982-5540
                                             gkube@trla.org
 Eugene Schoon                               Howard A. Learner
 Senior Counsel                              Ann Jaworski
 Reiter Burns LLP                            Environmental Law & Policy Center
 311 S. Wacker Drive                         36 E. Wacker Dr. Suite 1600
 Chicago, Illinois 60606                     Chicago, IL 60601
 (312) 982-0090 Office                       (312) 673-6500
 (312) 586-1015 Direct                       (312) 795-3711
 gschoon@reiterburns.com                     HLearner@elpc.org
                                             AJaworski@elpc.org




                                          149
